 
EXHIBIT 10.1
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





 


SHARE PURCHASE AGREEMENT
 
by and among
 
MATTHEW DRAKARD,
 
SIMON BOOLEY,
 
THOMAS MORGAN
 
and
 
ARCHIPELAGO LEARNING HOLDINGS UK LIMITED.
 
and
 
ARCHIPELAGO LEARNING, INC.
 
Dated as of June 9, 2010
 


 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 
 

--------------------------------------------------------------------------------

 

Exhibits
Exhibit A: Form of Escrow Agreement
Exhibit B: Form of Matthew Drakard Services Agreement
Exhibit C: Form of Simon Booley Services Agreement
Exhibit D: Form of Thomas Morgan Services Agreement
Exhibit E: Form of Kwak Employment Agreement
Exhibit F: Form of Registration Rights Agreement
Exhibit G: Form of Tax Deed


Schedules
Schedule 1.1: Sample Net Working Capital Calculation
Schedule 2.1: Sellers’ Representative’s Accounts, Purchased Shares Ownership
andAllocation of Consideration Securities
Schedule 4.3: Educationcity-US Capitalization
Schedule 4.10(b): Real Property Leases
Schedule 4.11(b): Personal Property Leases
Schedule 4.12(a): Owned Intellectual Property
Schedule 4.12(e): Intellectual Property Licenses
Schedule 4.12(m): Software
Schedule 4.13(a): Material Contracts
Schedule 4.14(a): Company Benefit Plans
Schedule 4.14(f): Employees
Schedule 4.16(b): Permits
Schedule 4.17: Insurance
Schedule 4.20: Customers and Suppliers
Schedule 7.6: Stay Bonuses

 
 

--------------------------------------------------------------------------------

 

SHARE PURCHASE AGREEMENT
 
This SHARE PURCHASE AGREEMENT (the “Agreement”) dated as of June 9, 2010, is by
and among: (i) Matthew Drakard, an individual residing in the United Kingdom
(“MD”); (ii) Simon Booley, an individual residing in the United Kingdom (“SB”);
(iii) Thomas Morgan, an individual residing in the United Kingdom (“TM”, and,
together with MD and SB, the “Sellers”); and (iv) Archipelago Learning Holdings
UK Limited, a United Kingdom private limited company (the “Purchaser”); and (v)
Archipelago Learning, Inc. (the “Guarantor”), and, together with the Purchaser
and the Sellers, the “Parties”).
 
W I T N E S S E T H:
 
WHEREAS, the Sellers collectively own 100 ordinary shares of the Company (the
“Purchased Shares”), which Purchased Shares represent all of the issued and
outstanding equity interests of the Company; and
 
WHEREAS, pursuant to the terms and conditions set forth herein, the Sellers
desire to sell to the Purchaser, and the Purchaser desires to purchase from the
Sellers the Purchased Shares; and
 
WHEREAS, the Guarantor is the indirect parent of the Purchaser and  has become a
party to this Agreement for the purpose of entering into the guarantee set out
in Article XI.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1 Certain Definitions.
 
For purposes of this Agreement, the following terms shall have the meanings
specified in this Section 1.1:
 
“Accounts Receivable” shall have the meaning set forth in Section 4.17(a).
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.
 

 
 

--------------------------------------------------------------------------------

 

“Agreement” shall have the meaning set forth in the preamble.
 
“Audit and Q1 Financials” means the Company’s: (i) consolidated audited
financial statements (including all footnotes) for each of the fiscal years
ending: (x) December 31, 2009; and (y) December 31, 2008, together with the
unqualified opinions and consents of Deloitte & Touche LLP; and (ii) unaudited
statement of assets and liabilities as of March 31, 2010 and the related
statement of revenue and expenses for the 3 month period then ended, in each
case, prepared by Deloitte & Touche LLP and in accordance with GAAP or IFRS.
 
“Balance Sheet” shall have the meaning set forth in Section 4.5(a).
 
“Balance Sheet Date” shall have the meaning set forth in Section 4.5(a).
 
“Basket” shall have the meaning set forth in Section 9.4(a).
 
“Benefit Plan” means all “employee benefit plans”, as defined in Section 3(3) of
ERISA, and all employment, individual consulting, severance, termination,
retirement, profit-sharing, incentive or deferred compensation, retention or
change in control, bonus, equity or equity-based compensation, stock purchase,
defined benefit pension, savings, individual account based savings, supplemental
executive retirement, sick leave, vacation pay, salary continuation, disability,
hospitalization, medical insurance, life insurance, scholarship or other
employee compensation or benefit arrangements, agreements, plans, funds,
commitments or payroll practices, whether oral or written, in each case,
sponsored, maintained by or contributed to or required to be contributed to by
the Company or Educationcity-US for the benefit of Current Employees, Former
Employees, or their respective dependents or current or former directors or
their respective dependents, or pursuant to which the Company or
Educationcity-US has or could have any Liability.
 
“Business Day” means any day other than: (i) a Saturday; (ii) a Sunday; or (iii)
any day on which banks are required or authorized to close in the State of New
York or in the United Kingdom.
 
“Cap” shall have the meaning set forth in Section 9.4(b).
 
“Cash” means, for the Company and Educationcity-US, on a consolidated basis as
of the close of business as of the relevant date, the amount of cash and bank
deposits as reflected in bank statements, and certificates of deposit less
escrowed amounts or other restricted cash balances and less the amounts of any
unpaid or outstanding checks, drafts and wire transfers issued on or prior to
the date of determination, calculated in accordance with GAAP applied on a basis
consistent with the preparation of the Financial Statements.
 
“Cash Consideration” shall have the meaning set forth in Section 2.1.
 

 
2

--------------------------------------------------------------------------------

 

“Closing” shall have the meaning set forth in Section 2.4.
 
“Closing Date” shall have the meaning set forth in Section 2.4.
 
“Closing Statement” shall have the meaning set forth in Section 2.3(b)(i).
 
“Closing Working Capital” shall have the meaning set forth in Section 2.3(b)(i).
 
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and Section 4980B of the Code.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commission” means the U.S. Securities and Exchange Commission, and any
successor commission or agency having similar powers.
 
“Company” means Educationcity Limited.
 
“Company Benefit Plans” shall have the meaning set forth in Section 4.14(a).
 
“Company Intellectual Property” means all Intellectual Property used in the
conduct of the Company’s or Educationcity-US’s business, or owned or held for
use by the Company or Educationcity-US.
 
“Company Technology” means all Technology used in the conduct of the Company’s
or Educationcity-US’s business, or owned or held for use by the Company or
Educationcity-US, including all arrangements relating to the provision of
maintenance and support, security, disaster recovery, facilities management and
on-line services to the Company or Educationcity-US.
 
“Confidential Information” shall have the meaning set forth in Section 7.3(c).
 
“Consideration Securities” shall have the meaning set forth in Section 2.1.
 
“Contract” means any contract, agreement, indenture, note, bond, mortgage, loan,
instrument, lease (including capitalized lease), license, commitment, purchase
order or other obligation, whether written or oral.
 
“Current Employees” means all individuals (including common law employees,
independent contractors and individual consultants) who are employed by the
Company or Educationcity-US as of the Closing.
 

 
3

--------------------------------------------------------------------------------

 

“Current UK Employees” means all individuals who are employed by the Company as
of the Closing.
 
“Disclosure Schedules” shall have the meaning set forth in Article IV.
 
“DPA” means the Data Protection Act 1998, as in force in the United Kingdom.
 
“Educationcity Companies” means the Company and Educationcity-US and any Person
who has been merged or liquidated into either of them.
 
“Educationcity-US” shall have the meaning set forth in Section 4.1(b).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means, with respect to any Person, any other Person (whether
or not incorporated) that, together with such Person, is or has been within the
6 years immediately prior to the date hereof, treated as a single employer under
Section 414 of the Code or Section 4001 of ERISA.
 
“Escrow Agent” shall have the meaning set forth in Section 9.5.
 
“Escrow Agreement” shall have the meaning set forth in Section 9.5.
 
“Estimated Closing Working Capital” shall have the meaning set forth in Section
2.3(a)(i).
 
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the Commission thereunder.
 
“Final Working Capital” shall have the meaning set forth in Section 2.3(b)(iv).
 
“Financial Statements” shall have the meaning set forth in Section 4.5(a).
 
“Former Employee” means all individuals (including common law employees,
independent contractors and individual consultants) who have been employed by
the Company or Educationcity-US but who are not Current Employees.
 
“Former UK Employee” means all individuals who have been employed by the Company
but who are not Current Employees.
 
“Former Worker” means any person who has provided individual service to the
Company, but who was not treated as an employee for the purposes of taxation
and/or employment law.
 

 
4

--------------------------------------------------------------------------------

 

“Fundamental Representations” shall have the meaning set forth in Section 9.1.
 
“GAAP” means generally accepted accounting principles in the United States as of
the date hereof.
 
“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether foreign, federal, state, or
local, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).
 
“Guarantor” shall have the meaning set forth in the preamble.
 
“Guarantor Documents” shall have the meaning set forth in the Section 6.2.
 
“IFRS” means the International Financial Reporting Standards, as adopted by the
International Accounting Standards Board from time to time.
 
“Indebtedness” of any Person means, without duplication: (i) the principal,
accreted value, accrued and unpaid interest, prepayment and redemption premiums
or penalties (if any), unpaid fees or expenses and other monetary obligations in
respect of: (A) indebtedness of such Person for money borrowed; and (B)
indebtedness evidenced by notes, debentures, bonds or other similar instruments
for the payment of which such Person is responsible or liable; (ii) all
obligations of such Person issued or assumed as the deferred purchase price of
property, all conditional sale obligations of such Person and all obligations of
such Person under any title retention agreement (but excluding trade accounts
payable and other accrued current liabilities arising in the Ordinary Course of
Business) (other than the current liability portion of any indebtedness for
borrowed money); (iii) all obligations of such Person under leases required to
be capitalized in accordance with GAAP; (iv) all obligations of such Person for
the reimbursement of any obligor on any letter of credit, banker’s acceptance or
similar credit transaction; (v) all obligations of the type referred to in
clauses (i) through (iv) of any Persons for the payment of which such Person is
responsible or liable, directly or indirectly, as obligor, guarantor, surety or
otherwise, including guarantees of such obligations; and (vi) all obligations of
the type referred to in clauses (i) through (v) of other Persons secured by (or
for which the holder of such obligations has an existing right, contingent or
otherwise, to be secured by) any Lien on any property or asset of such Person
(whether or not such obligation is assumed by such Person).
 
“Indemnity Escrow Amount” shall have the meaning set forth in Section 9.5.
 
“Independent Accountant” shall mean any “big four” or other internationally
recognized accounting firm mutually agreeable to the Parties.
 

 
5

--------------------------------------------------------------------------------

 

“Intellectual Property” means domain names and all right, title and interest in
or relating to intellectual property, whether protected, created or arising
under the laws of the United States or any other jurisdiction, including: (i)
all patents and applications therefor, including all continuations, divisionals,
and continuations-in-part thereof and patents issuing thereon, along with all
reissues, reexaminations and extensions thereof (collectively, “Patents”); (ii)
all trademarks, service marks, trade names, service names, brand names, trade
dress rights, corporate names, trade styles, logos and other source or business
identifiers and general intangibles of a like nature, together with the goodwill
associated with any of the foregoing, along with all applications,
registrations, renewals and extensions thereof (collectively, “Marks”); (iii)
all copyrights (including copyrights in software)  and all mask work, database
and moral rights, whether or not registered or published, all registrations and
recordations thereof and all applications in connection therewith, along with
all reversions, extensions and renewals thereof (collectively, “Copyrights”);
(iv) all design rights, whether or not registered, all registrations and
recordations thereof and all applications in connection therewith (“Designs”);
and (v) all trade secrets and other proprietary confidential information (“Trade
Secrets”).
 
“Intellectual Property Licenses” means (i) any grant by the Company or
Educationcity-US to another Person of any right relating to or under the Company
Intellectual Property or Company Technology; and (ii) any grant by another
Person to the Company or Educationcity-US of any right relating to or under any
third Person’s Intellectual Property or Technology.
 
“IRS” means the United States Internal Revenue Service.
 
“Knowledge” means: (i) with regard to the Knowledge of any individual Seller,
the knowledge of any matter, fact or thing that is actually known to such Seller
after reasonable inquiry; (ii) with regard to the Knowledge of the Company, the
knowledge of any matter, fact or thing that is actually known to any of the
Sellers after reasonable inquiry; and (iii) with regard to the Knowledge of
Educationcity-US, the knowledge of any matter, fact or thing that is actually
known to any of the Sellers or Matt Kwak after reasonable inquiry.
 
“Law” means any foreign, federal, state or local law (including common law),
statute, code, ordinance, rule, regulation, Order or other requirement.
 
“Legal Proceeding” means any judicial, administrative or arbitral action, suit,
mediation, investigation, inquiry, proceeding or claim (including any
counterclaim) by or before a Governmental Body.
 
“Liability” means any debt, loss, damage, fine, penalty, liability or obligation
(whether direct or indirect, known or unknown, asserted or unasserted, absolute
or contingent, accrued or unaccrued, matured or unmatured, determined or
determinable, disputed or undisputed, liquidated or unliquidated, or due or to
become due, and whether in contract, tort, strict liability or otherwise), and
including all
 

 
6

--------------------------------------------------------------------------------

 

reasonable costs and expenses relating thereto (including all fees,
disbursements and expenses of legal counsel, experts, engineers and consultants
and costs of investigation).
 
“Lien” means any lien, encumbrance, pledge, mortgage, deed of trust, security
interest, claim, lease, option, right of first refusal, easement, servitude,
proxy, voting trust or agreement, transfer restriction under any equity holder
or similar agreement or encumbrance or any other legal restriction or limitation
whatsoever.
 
“Lock-Up” shall have the meaning set forth in Section 7.5(a).
 
“Loss” shall have the meaning set forth in Section 9.2(a).
 
“Material Adverse Effect” means a material adverse effect, other than as a
result of any Excluded Matter, on: (i) the Company’s business, assets,
liabilities, properties, prospects, results of operations, or condition
(financial or otherwise), taken as a whole; or (ii) the ability of any Selling
Party to consummate the transactions contemplated by this Agreement or perform
their obligations under this Agreement or any of the Seller Documents.  For the
purposes of the preceding sentence, “Excluded Matter” means any one or more of
the following: (A) the effect of any change in the United States or foreign
economies or securities or financial markets in general; (B) the effect of any
change that generally affects any industry in which the Company operates,
provided that such change does not have a disproportionate impact on the
Company; or (C) the effect of any change arising in connection with earthquakes,
hostilities, acts of war, sabotage or terrorism or military actions or any
escalation or material worsening of any such hostilities, acts of war, sabotage
or terrorism or military actions existing or underway as of the date hereof.
 
“Material Contracts” shall have the meaning set forth in Section 4.12(a).
 
“MD” shall have the meaning set forth in the preamble.
 
“Member of the Immediate Family” means, with respect to any individual: (i) each
spouse, child or grandchild of such individual or child or grandchild of such
individual’s spouse; (ii) each trust created solely for the benefit of one or
more of such individual and the Persons listed in clause (i) above; (iii) each
custodian or guardian of any property of one or more of the Persons listed in
clause (i) above, in his capacity as such custodian or guardian; and (iv) each
limited partnership or limited liability company controlled by such individual
or one or more of the Persons listed in clause (i) above for the benefit of one
or more of such Persons.
 
“Net Working Capital” means, for the Company and Educationcity-US, on a
consolidated basis as of the close of business as of the relevant date, total
current assets (consisting of all current assets required to be set forth on a
balance sheet prepared in accordance with GAAP, inclusive of Cash) minus total
current liabilities (consisting of all such current liabilities required to be
set forth on a balance sheet prepared in accordance with GAAP), provided, that
the calculation of Net Working
 

 
7

--------------------------------------------------------------------------------

 

Capital: (i) shall not include and shall be calculated without taking into
account any income or UK corporation tax assets, income or UK corporation tax
liabilities, deferred tax assets or deferred tax liabilities; (ii) shall include
and shall be calculated taking into account any long term deferred revenue
amounts; (iii) shall include and shall be calculated taking into account a
liability of $200,000 in respect of the stay bonuses provided for in Section
7.6; and (iv) shall not include and shall be calculated without taking into
account the out of pocket third party costs, fees and expenses incurred by the
Company directly in connection with the Audit and the Q1 Financials.  Schedule
1.1 sets forth a sample working capital calculation.  Except as explicitly
stated therein, such sample is attached for illustrative purposes only and does
not amend, broaden or narrow the above definition of “Net Working Capital”.
 
“Order” means any order, injunction, judgment, doctrine, decree, ruling, writ,
assessment or arbitration award of a Governmental Body.
 
“Ordinary Course of Business” means the ordinary and usual course of operations
of the Business, as conducted by the Company consistent with past custom and
practice.
 
“Parties” shall have the meaning set forth in the preamble.
 
“Permits” means any approvals, authorizations, consents, licenses, permits or
certificates of a Governmental Body.
 
“Permitted Exceptions” means: (i) all defects, exceptions, restrictions,
easements, rights of way and encumbrances disclosed in policies of title
insurance that have been delivered to Purchaser; (ii) statutory liens for
current Taxes, assessments or other governmental charges not yet due and payable
or the amount or validity of which is being contested in good faith by
appropriate proceedings, provided, an appropriate reserve has been established
therefor in the Financial Statements; (iii) mechanics’, carriers’, workers’ and
repairers’ Liens arising or incurred in the Ordinary Course of Business that are
not material to the business, operations and financial condition of the Company
or Educationcity-US and that are not resulting from a breach, default or
violation by the Company or Educationcity-US of any Contract or Law; (iv)
undetermined or inchoate Liens constituting or securing the payment of expenses
which were incurred incidental to the conduct of the business of the Company or
Educationcity-US in the Ordinary Course of Business and that are immaterial; and
(v) zoning, entitlement and other land use and environmental regulations by any
Governmental Body, provided that such regulations have not been violated.
 
“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.
 
“Personal Property” shall have the meaning set forth in Section 4.10(a).
 

 
8

--------------------------------------------------------------------------------

 

“Personal Property Leases” shall have the meaning set forth in Section 4.10(b).
 
“PII Data” means, for US purposes, all personally identifiable information, and,
for United Kingdom purposes, all personal data (as defined by the DPA), in
either case, that was collected by or supplied to the Company or
Educationcity-US from individuals registering with the Company or
Educationcity-US via a website controlled by either of them, or by any other
means.
 
“Purchase Price” shall have the meaning set forth in Section 2.1.
 
“Purchased Shares” shall have the meaning set forth in the recitals.
 
“Purchaser” shall have the meaning set forth in the preamble.
 
“Purchaser Documents” shall have the meaning set forth in Section 5.2.
 
“Purchaser Group” shall mean the Guarantor and its Affiliates.
 
“Purchaser Indemnified Parties” shall have the meaning set forth in Section
9.2(a).
 
“Real Property Leases” shall have the meaning set forth in Section 4.9(b).
 
“Registration Rights Agreement”  shall have the meaning set forth in Section
8.1(g).
 
“Related Persons” shall have the meaning set forth in Section 4.18.
 
“Release Date” shall have the meaning set forth in Section 9.1.
 
“Restricted Business” shall have the meaning set forth in Section 7.3(a).
 
“SB” shall have the meaning set forth in the preamble.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Sellers” shall have the meaning set forth in the preamble.
 
“Seller Documents” shall have the meaning set forth in Section 3.1.
 
“Seller Indemnified Parties” shall have the meaning set forth in Section 8.2(b).
 
“Software” means any and all: (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code; (ii) databases and compilations, including any and
all data
 

 
9

--------------------------------------------------------------------------------

 

and collections of data, whether machine readable or otherwise; (iii)
descriptions, flow-charts and other work product used to design, plan, organize
and develop any of the foregoing, screens, user interfaces, report formats,
firmware, development tools, templates, menus, buttons and icons; and (iv) all
documentation, including user manuals and other training documentation related
to any of the foregoing.
 
“Straddle Period” shall have the meaning set forth in Section 10.1(c).
 
“Subsidiary” means any Person of which: (i) a majority of the outstanding share
capital, voting securities or other equity interests are owned, directly or
indirectly, by the Company; or (ii) the Company is entitled, directly or
indirectly, to appoint a majority of the board of directors or managers or
comparable supervisory body of such Person.
 
“Successor Securities” shall have the meaning set forth in Section 3.6(a).
 
“Target Working Capital” means negative $6,418,188 of Net Working Capital.
 
“Tax” or “Taxes” means: (i) any federal, state, local or foreign taxes, charges,
fees, imposts, levies or other assessments, including all net income, gross
receipts, capital, sales, use, ad valorem, value added, transfer, franchise,
profits, inventory, capital stock, license, withholding, payroll, employment,
social security, unemployment, excise, severance, stamp, occupation, property
and estimated taxes, customs duties, fees, assessments and charges of any kind
whatsoever; (ii) any interest, penalties, fines, additions to tax or additional
amounts imposed by any Taxing Authority in connection with any item described in
clause (i); and (iii) any liability in respect of any items described in
clauses (i) and/or (ii) payable by reason of Contract, assumption, transferee
liability, operation of law, Treasury Regulation section 1.1502-6(a) (or any
predecessor or successor thereof or any analogous or similar provision of law)
or otherwise.
 
“Tax Claim” shall have the meaning set forth in Section 10.1(d).
 
“Tax Deed” shall have the meaning set forth in Section 8.1(k).
 
“Tax Return” means any return, report or statement required to be filed with
respect to any Tax (including any elections, declarations, schedules or
attachments thereto, and any amendment thereof), including any information
return, claim for refund, amended return or declaration of estimated Tax, and
including, where permitted or required, com­bined, consolidated or unitary
returns for any group of entities that includes the Company, or any of its
Affiliates.
 
“Taxing Authority” means the IRS, any UK Tax Authority and any other
Governmental Body responsible for the administration of any Tax.
 

 
10

--------------------------------------------------------------------------------

 

“Technology” means, collectively, all computer hardware, networks, Software,
information, designs, formulae, algorithms, procedures, methods, techniques,
ideas, know-how, research and development, technical data, programs,
subroutines, tools, materials, specifications, processes, inventions (whether
patentable or unpatentable and whether or not reduced to practice), apparatus,
creations, improvements, works of authorship and other similar materials, and
all recordings, graphs, drawings, reports, analyses, and other writings, and
other tangible embodiments of the foregoing, in any form whether or not
specifically listed herein, and all related technology, that are used in,
incorporated in, embodied in, displayed by or relate to, or are used in
connection with the foregoing.
 
“Termination Date” shall have the meaning set forth in Section 9.1(a).
 
“Third Party Claim” shall have the meaning set forth in Section 9.3(b).
 
“Treasury Regulations” means the regulations promulgated under the Code.
 
“UK Tax” or “UK Taxation” means all forms of taxation, duties, withholding,
deductions, imposts and levies imposed by a Tax Authority and any associated
interest, penalty, surcharge or fine.
 
“UK Tax Authority” or “UK Taxation Authority” means any local, provincial,
municipal, governmental, state, federal or other fiscal, revenue, customs or
excise authority, body or official in the United Kingdom.
 
“US Benefit Plan” means any Benefit Plan: (i) of Educationcity-US; or (ii) of
which any individual residing in the United States is a beneficiary.
 
“Unresolved Claims” shall have the meaning set forth in Section 9.5.
 
“WARN Act” means the federal Worker Adjustment and Retraining Notification Act,
29 U.S.C. §2101 et seq. (1988) and any similar Laws.
 
“Worker” means any person who provides individual services to the Company, but
who is not treated as an employee for the purposes of taxation and/or employment
law.
 
ARTICLE II
 
PURCHASE AND SALE OF THE PURCHASED SHARES
 
2.1 Purchase and Sale of the Purchased Shares.  At the Closing, the Sellers
shall sell to the Purchaser, and the Purchaser shall purchase from the Sellers,
the Purchased Shares, in exchange for an aggregate of: (i) $66,817,462 in cash
(the “Cash Consideration”); (ii) 1,242,408 common shares of the Guarantor (the
“Consideration Securities”); and (iii) the Additional Consideration Payments, as
set forth in Section 2.2
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
 
(together with the Cash Consideration and the Consideration Securities, the
“Purchase Price”).  At the Closing, the Cash Consideration, less the Indemnity
Escrow Amount, shall be paid to the Sellers by wire transfer of immediately
available funds into the account of the Sellers’ representative set forth on
Schedule 2.1.  The wire transfer to such account shall satisfy in full the
Purchaser’s obligation to pay the Sellers the Cash Consideration.
 
2.2 Deferred Consideration.
 
(a) On December 31, 2010, the Guarantor shall pay the Sellers $2,500,000 in cash
by wire transfer of immediately available funds into the account of the Sellers’
representative set forth on Schedule 2.1 (or as otherwise designated in writing
by the Sellers).  The wire transfer to such account shall satisfy in full the
Purchaser’s obligation to pay the Sellers such amount.
 
(b) On December 31, 2011, the Guarantor shall pay the Sellers $2,500,000 in cash
by wire transfer of immediately available funds into the account of the Sellers’
representative set forth on Schedule 2.1 (or as otherwise designated in writing
by the Sellers).  The wire transfer to such account shall satisfy in full the
Purchaser’s obligation to pay the Sellers such amount.
 
2.3 Working Capital Adjustment.
 
(a) Closing Adjustment.
 
(i) Prior to the Closing Date, the Sellers shall provide the Purchaser with an
estimate of Net Working Capital on the date immediately prior to the date hereof
(the “Estimated Closing Working Capital”) and the back up calculations made in
connection with such estimate and such other back up documents as the Purchaser
shall reasonably request.
 
(ii) If Target Working Capital exceeds Estimated Closing Working Capital
(including by being less negative than Estimated Closing Working Capital), the
Purchaser shall, as an adjustment to Purchase Price, reduce the Cash
Consideration to be paid by the Purchaser to the Sellers by the amount of such
excess.  If Estimated Closing Working Capital exceeds Target Working Capital
(including by being less negative than Target Working Capital), the  Purchaser
shall, as an adjustment to the Purchase Price, pay or caused to be paid to the
Sellers the amount of such excess by wire transfer of immediately available
funds into the account of the Sellers’ representative set forth on Schedule
2.1.  Such wire transfer to such account shall satisfy in full the Purchaser’s
obligations pursuant to Section 2.3(a)(ii).
 
(b) Post-Closing Adjustment.
 
(i) As promptly as practicable, but no later than 90 days after the date hereof,
the Purchaser shall cause to be prepared and delivered to the Sellers a
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
statement (the “Closing Statement”) setting forth the Purchaser’s calculation of
Net Working Capital on the date immediately prior to the date hereof (“Closing
Working Capital”).
 
(ii) If the Sellers disagree with the Purchaser’s calculation of Closing Working
Capital delivered pursuant to Section 2.3(b)(ii), the Sellers may, within 20
days after delivery of the Closing Statement, deliver a notice to the Purchaser
disagreeing with such calculation and setting forth the Sellers’ calculation of
such amount.  Any such notice of disagreement shall specify, in reasonable
detail, those items or amounts as to which the Sellers disagree, and the Sellers
shall be deemed to have agreed with all other items and amounts contained in the
Closing Statement and the calculation of Closing Working Capital delivered
pursuant to Section 2.3(b)(i).  If the Sellers do not deliver a notice of
disagreement within the 20 day period specified in the first sentence of this
Section 2.3(b)(ii), then the Sellers shall be deemed to have agreed to the
Closing Statement for all purposes.
 
(iii) If a notice of disagreement shall be duly delivered pursuant to Section
2.3(b)(ii), the Purchaser and the Sellers shall, during the 15 days following
such delivery, use their commercially reasonable efforts to reach agreement on
the disputed items or amounts in order to determine, as may be required, the
amount of Closing Working Capital, which amount shall not be less than the
amount thereof shown in the Purchaser’s calculation delivered pursuant to
Section 2.3(b)(i) nor more than the amount thereof shown in the Sellers’
calculation delivered pursuant to Section 2.3(b)(ii).  If the parties so resolve
all disputes, the computation of Closing Working Capital, as amended to the
extent necessary to reflect the resolution of the dispute, shall be conclusive
and binding on the parties.  If during such period, the Purchaser and the
Sellers are unable to reach an agreement, they shall promptly thereafter submit
such dispute to the Independent Accountant.  In making such calculation, the
Independent Accountant shall consider: (i) only written submissions by the
Purchaser and the Sellers with respect to each of their calculations of the
Closing Working Capital and not undertake any independent review; and (ii) only
those items or amounts in the Closing Statement as to which the Sellers have
disagreed and which are identified in the dispute notice delivered pursuant
Section 2.3(b)(ii).  In resolving such dispute, the Independent Accountant shall
be bound by the provisions of this Section 2.3(b).  The Independent Accountant
shall deliver to the Purchaser and the Sellers, as promptly as practicable (but
in any case no later than 30 days from the date of engagement of the Independent
Accountant), a report setting forth the Closing Working Capital.  Such report
shall be final and binding upon the Purchaser and the Sellers.  The fees, costs
and expenses of the Independent Accountant’s review and report shall be
allocated to and borne by the Sellers, jointly and severally, and the Purchaser
based on the inverse of the percentage that the Independent Accountant’s
determination (before such allocation) bears to the total amount of the total
items in dispute as originally submitted to the Independent Accountant.  For
example only and not by way of expansion or limitation, should the items in
dispute total in amount to $1,000 and the Independent Accountant awards $600
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
in favor of the Sellers’ position, 40% of the costs would be borne by the
Sellers, jointly and severally, and 60% of the costs of its review would be
borne by the Purchaser.
 
(iv) If Estimated Working Capital exceeds Final Working Capital (including by
being less negative than Final Working Capital), the Sellers shall, jointly and
severally, pay to (or as directed by) the Purchaser, in the manner and with
interest as provided in Section 2.3(b)(v), the amount of such excess as an
adjustment to the Purchase Price.  If Final Working Capital exceeds Estimated
Working Capital (including by being less negative than Estimated Working
Capital), the  Purchaser shall pay or caused to be paid to the Sellers in the
manner and with interest as provided in Section 2.3(b)(v), the amount of such
excess as an adjustment to the Purchase Price.  “Final Working Capital” means
Closing Working Capital: (i) as shown in the Purchaser’s calculation delivered
pursuant to Section 2.3(b)(i) if no notice of disagreement with respect thereto
is duly delivered pursuant to Section 2.3(b)(ii); or (ii) if such a notice of
disagreement is delivered: (A) as agreed by the Purchaser and Sellers pursuant
to Section 2.3(b)(iii); or (B) in the absence of such agreement, as shown in the
Independent Accountant’s calculation delivered pursuant to Section 2.3(b)(iii);
provided, that in no event shall Final Working Capital be more than the Sellers’
calculation of Closing Working Capital delivered pursuant to Section 2.3(b)(ii)
or less than the Purchaser’s calculation of Closing Working Capital delivered
pursuant to Section 2.3(b)(i).
 
(v) Any payment pursuant to Section 2.3(b)(iv) shall be made within 3 Business
Days after Final Working Capital has been determined by wire transfer by the
Company or the Sellers, as the case may be, of immediately available funds to
the account of such other party as may be designated in writing by such other
party.  In the case of the Sellers, the wire transfer shall be into the account
of the Sellers’ representative set forth on Schedule 2.1.  The wire transfer to
such account shall satisfy in full the obligation of the paying party with
respect to such amount.  The amount of any payment to be made pursuant to this
Section 2.3(b) shall bear interest from and including the date hereof to but
excluding the date of payment at a rate per annum equal to the rate of interest
published by The Wall Street Journal, Eastern Edition, from time to time as the
“prime rate” at the large U.S. money center banks during the period from the
date hereof to the date of payment.  Such interest shall be payable at the same
time as the payment to which it relates and shall be calculated daily on the
basis of a year of 365 days and the actual number of days elapsed.
 
2.4 Closing Date.  The consummation of the sale and purchase of the Purchased
Shares provided for in Section 2.1 hereof (the “Closing”) shall take place at
the offices of Weil Gotshal & Manges LLP, 100 Federal Street, 34th Floor,
Boston, Massachusetts (or at such other place as the Parties may designate in
writing) to be effective as of 12:01 a.m. (Dallas, Texas time) on the date
hereof (the “Closing Date”).
 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES RELATED TO THE SELLERS
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
 
Each Seller hereby severally (and not jointly) represents and warrants on behalf
of itself to the Purchaser that the statements contained in this Article III are
true and complete as of the date of this Agreement.
 
3.1 Authorization of Agreement.  Such Seller has all requisite power, authority
and legal capacity to execute and deliver this Agreement and each other
agreement, document, or instrument or certificate contemplated by this Agreement
or to be executed by such Seller in connection with the consummation of the
transactions contemplated by this Agreement (for all Sellers, the “Seller
Documents”), and to consummate the transactions contemplated hereby and
thereby.  The execution, delivery and performance of this Agreement and each of
the Seller Documents applicable to such Seller, and the consummation of the
transactions contemplated hereby and thereby, has been duly authorized and
approved by all required action on the part of such Seller.  This Agreement has
been, and each of the Seller Documents applicable to such Seller will be at or
prior to the Closing, duly and validly executed and delivered by such Seller and
(assuming due authorization, execution and delivery by Purchaser) this Agreement
constitutes, and each of the Seller Documents applicable to such Seller when so
executed and delivered will constitute, legal, valid and binding obligations of
such Seller, enforceable against such Seller in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar Laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).
 
3.2 Conflicts; Consents of Third Parties.
 
(a) None of the execution and delivery by such Seller of this Agreement or the
Seller Documents applicable to such Seller, the consummation of the transactions
contemplated hereby or thereby, or compliance by such Seller with any of the
provisions hereof or thereof will conflict with, or result in any violation of
or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination or cancellation under any provision of: (i) any
Contract or Permit to which such Seller is a party or by the Purchased Shares
owned by Seller is bound; (ii) any Order of any Governmental Body applicable to
such Seller or by which any of the properties or assets of such Seller are
bound; or (iii) any applicable Law.
 
(b) No consent, waiver, approval, Order, Permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental Body
is required on the part of such Seller in connection with the execution and
delivery of this Agreement, the Seller Documents applicable to such Seller, the
compliance by such Seller with any of the provisions hereof, or the consummation
of the transactions contemplated hereby, except for such consents, waivers,
approvals, Orders, Permits, authorizations, declarations, filings or
notifications that, if not obtained, made or given, would not, individually or
in the aggregate, have a material adverse effect on the ability of such Seller
to consummate the transactions contemplated by this Agreement.
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
 
3.3 Ownership and Transfer of the Purchased Shares.  Such Seller is the
legal  and beneficial owner of the Purchased Shares set forth opposite such
Seller’s name on Schedule 2.1, free and clear of any and all Liens.  Such Seller
has the power, authority and legal capacity to sell, transfer, assign and
deliver the Purchased Shares as provided in this Agreement, and such delivery
will convey to the Purchaser good and marketable title to such Purchased Shares,
free and clear of any and all Liens, except for requisite transfer tax stamps,
which shall be paid by the Purchaser.  Other than as provided in Section 2.1
hereof, such Seller has not agreed, promised or made any commitment to transfer
the Purchased Shares to any Person.
 
3.4 Litigation.  There is no Legal Proceeding pending or, to the Knowledge of
such Seller, threatened against such Seller or to which such Seller is otherwise
a party relating to this Agreement, the Seller Documents applicable to such
Seller, the Purchased Shares owned by such Seller or the transactions
contemplated hereby or thereby.
 
3.5 Financial Advisors.  No Person has acted, directly or indirectly, as a
broker, finder or financial advisor for such Seller in connection with the
transactions contemplated by this Agreement and no Person is or will be entitled
to any fee or commission or like payment in respect thereof.
 
3.6 Consideration Securities.
 
(a) Such Seller has such knowledge and experience in financial and business
matters so that such Seller is capable of protecting such Seller’s own interests
in connection with the acquisition of the Consideration Securities (and any
securities of the Guarantor or any other issuer issued, distributed or otherwise
received in exchange therefor or upon conversion thereof or as a dividend or
distribution on or otherwise in respect thereof (“Successor Securities”)) and
evaluating the merits and risks of such Seller’s investment in the Purchaser.
 
(b) Such Seller and such Seller’s advisors have such knowledge and experience in
financial, tax and business matters so as to enable such Seller to utilize the
information made available to such Seller in connection with the investment
contemplated hereby to evaluate the merits and risks of an investment in the
Guarantor and to make an informed investment decision with respect thereto, and
such Seller is an “accredited investor” as defined in Regulation D promulgated
under the Securities Act.  Such Seller is familiar with the type of investment
that the Consideration Securities (and any Successor Securities thereto)
constitute and recognizes that an investment in the Guarantor involves
substantial risks, including risk of loss of the entire amount of such
investment.  Such Seller can bear the economic risk of the purchase of the
Consideration Securities (and any Successor Securities thereto) and of the loss
of the entire amount of the investment.
 
(c) Such Seller is aware that there are limitations and restrictions on the
circumstances under which such Seller may offer to sell, transfer or otherwise
dispose of the Consideration Securities (and any Successor Securities
thereto).  Such
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
 
limitations and restrictions include those set forth in Section 6.9 and those
imposed by operation of applicable securities laws and regulations.  Such Seller
acknowledges that as a result of such limitations and restrictions, it might not
be possible to liquidate an investment in the Consideration Securities (and any
Successor Securities thereto) readily and that it may be necessary to hold such
investment for an indefinite period.
 
(d) In evaluating the suitability of an investment in the Guarantor, such Seller
has not relied upon any oral or written representations or other information
from the Purchaser or any Affiliate of the Purchaser or any agent or
representative of the Purchaser or its Affiliates except as set forth herein.
 
(e) No person, including, without limitation, the Purchaser and its Affiliates
and each of their managers, officers or their agents or employees, has warranted
to such Seller, either expressly or by implication, in respect of the profit or
loss (including tax write-offs and/or tax benefits) to be realized, if any, as a
result of such Seller’s investment in the Consideration Securities (and any
Successor Securities thereto).
 
(f) Such Seller is acquiring the Consideration Securities (and any Successor
Securities thereto) for such Seller’s own account, for investment and not with a
view to resale or distribution except in compliance with the Securities Act and
this Agreement.  Such Seller agrees not to sell or otherwise transfer the
Consideration Securities (and any Successor Securities thereto) without
registration under the Securities Act or applicable state securities laws or an
exemption therefrom and without complying with the Stockholders Agreement.  Such
Seller acknowledges that the Consideration Securities (and any Successor
Securities thereto) have not been and may not be registered under the Securities
Act or the securities laws of any state.
 
(g) Such Seller’s principal place of business or residence for tax purposes is
in the United Kingdom.
 
(h) Such Seller acknowledges and agrees that the certificates evidencing the
Consideration Securities (and any Successor Securities thereto) shall bear the
following legend:
 
“The securities represented by this certificate were issued in a private
placement, without registration under the Securities Act, as amended, and may
not be sold, assigned, pledged or otherwise transferred in the absence of an
effective registration under the Securities Act covering the transfer or an
opinion of counsel, satisfactory to the issuer, that registration under the
Securities Act is not required.”
 
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES RELATED TO THE COMPANY
 
Except as disclosed by the Sellers in a written Company Disclosure Schedule and
a written Educationcity-US Disclosure Schedule provided by the Sellers to the
Purchaser dated as of the date hereof (the “Disclosure Schedules”), the Sellers,
jointly and severally, hereby represent and warrant to the Purchaser that the
statements contained in this Article IV are true and complete as of the date of
this Agreement.  The Disclosure Schedules shall be arranged in sections
corresponding to the numbered sections contained in this Article IV, and any
disclosure in any section of the Disclosure Schedules shall qualify other
sections in this Article IV to the extent it is reasonably apparent on its face
that such disclosure also qualifies such other section in this Article IV.
 
4.1 Organization and Good Standing.
 
(a) The Company is a private limited company duly organized and validly existing
under the laws of England and Wales and has all requisite power and authority to
own, lease and operate its properties and to carry on its business as now
conducted.  The Company is duly qualified or authorized to do business and is in
good standing under the laws of each jurisdiction in which it owns or leases
real property and each other jurisdiction in which the conduct of its business
or the ownership of its properties requires such qualification or authorization,
except where the failure to be so qualified or authorized could not reasonably
be expected to have a Material Adverse Effect.  The statutory books of the
Company have been properly kept and contain a complete and accurate records of
the matters which are required to be dealt with in them and, to the Knowledge of
the Company, there has been no allegation that any of them is incorrect or
should be rectified.  The Company has delivered or made available to the
Purchaser true, complete and correct copies of its memorandum and articles of
association as in effect on the date hereof.
 
(b) Educationcity Inc. (“Educationcity-US”) is a corporation duly organized and
validly existing under the laws of the State of Illinois and has all requisite
corporate power and authority to own, lease and operate its properties and to
carry on its business as now conducted.  Educationcity-US is duly qualified or
authorized to do business and is in good standing under the laws of each
jurisdiction in which it owns or leases real property and each other
jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification or authorization, except where the
failure to be so qualified or authorized could not reasonably be expected to
have a Material Adverse Effect.  The Company has delivered or made available to
the Purchaser true, complete and correct copies of Educationcity-US’s
certificate of incorporation and bylaws as in effect on the date hereof.
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
 
4.2 Capitalization.  As of the date hereof, the Purchased Shares are all of the
issued or outstanding equity interests in the Company.  The Purchased Shares are
legally and beneficially owned by the Sellers in the amounts set forth on
Schedule 2.1.  The Purchased Shares were properly and validly issued and
allotted and are fully paid and non-assessable and were not issued in violation
of any purchase or call option, right of first refusal, subscription right,
preemptive right or any similar rights.  There are no existing options,
warrants, calls, rights or Contracts to which any Selling Party is a party
requiring, and there are no securities of the Company outstanding which upon
conversion or exchange would require, the issuance, sale or transfer of any
additional equity securities or other equity interests of the Company or other
securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase equity securities of the Company, including the
Purchased Shares, or other equity interests of the Company.  There are no
obligations, contingent or otherwise, of the Company to: (i) repurchase, redeem
or otherwise acquire any equity securities; or (ii) provide material funds to,
or make any material investment in (in the form of a loan, capital contribution
or otherwise), or provide any guarantee with respect to the obligations of, any
Person.  There are no outstanding equity appreciation, phantom equity, profit
participation or similar rights with respect to the Company.  There are no
bonds, debentures, notes or other Indebtedness of the Company having the right
to vote or consent (or, convertible into, or exchangeable for, securities having
the right to vote or consent) on any matters on which stockholders (or other
equity holders) of the Company may vote.
 
4.3 Subsidiaries.  Schedule 4.3 sets forth the names of all shareholders or
other equity owners of Educationcity-US and the number of shares of stock owned
by each such shareholder or the amount of equity owned by each such equity
owner.  The outstanding shares of capital stock or equity interests of
Educationcity-US are validly issued, fully paid and non-assessable and were not
issued in violation of any purchase or call option, right of first refusal,
subscription right, preemptive right or any similar right.  All such shares or
other equity interests represented as being owned by the Company are owned by
the Company free and clear of any and all Liens.  There is no existing option,
warrant, call, right or Contract to which Educationcity-US is a party requiring,
and there are no convertible securities of Educationcity-US outstanding which
upon conversion would require, the issuance of any shares of capital stock or
other equity interests of Educationcity-US or other securities convertible into
shares of capital stock or other equity interests of Educationcity-US.  The
Company has no Subsidiaries other than Educationcity-US and does not own,
directly or indirectly, any capital stock or equity securities of any Person
other than Educationcity-US.  There are no material restrictions on the ability
of Educationcity-US to make distributions of cash to its respective equity
holders.
 
4.4 Conflicts; Consents of Third Parties.
 
(a) None of the execution and delivery of the Seller Documents, the consummation
of the transactions contemplated thereby, or compliance by the Company with any
of the applicable provisions thereof will conflict with, or result in any
violation or breach of, or conflict with or default (with or without notice or
lapse
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
of time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or the loss of a material benefit under, or give
rise to any obligation of the Company to make any payment under, or to the
increased, additional, accelerated or guaranteed rights or entitlements of any
Person under, or result in the creation of any Liens, other than Permitted
Exceptions, upon any of the properties or assets of the Company under any
provision of: (i) the organizational documents of the Company or
Educationcity-US; (ii) any material Contract or Permit to which the Company or
Educationcity-US is a party or by which any of the properties or assets of the
Company or Educationcity-US are bound; (iii) any Order binding on the Company or
Educationcity-US or by which any of the properties or assets of the Company or
Educationcity-US are bound; or (iv) any applicable Law.
 
(b) No consent, waiver, approval, Permit or authorization of or filing with, or
notification to, any Person or Governmental Body is required on the part of the
Company or Educationcity-US in connection with: (i) the consummation of the
transactions contemplated hereby or the taking by the Company of any other
action contemplated hereby; or (ii) the continuing validity and effectiveness
immediately following the Closing of any material Contract or Permit.
 
4.5 Financial Statements.
 
(a) The Company has delivered or made available to the Purchaser copies of: (i)
its unaudited consolidated financial statements (inclusive of Educationcity-US)
as of December 31, 2009 and December 31, 2008; and (ii) its unaudited
consolidated statement of assets and liabilities (inclusive of Educationcity-US)
as of March 31, 2010 and the related statement of revenue and expenses for the 3
month period then ended (such statements referred to in subsections (i) and (ii)
immediately above, including the schedules thereto, the “Financial
Statements”).  Each of the Financial Statements is complete and correct in all
material respects without modification of the accounting principles used in the
preparation thereof throughout the periods presented and presents fairly in all
material respects the financial position, results of operations and cash flow of
the Company and Educationcity-US as at the dates and for the periods indicated
subject to normal recurring year-end adjustments (the effect of which will not,
individually or in the aggregate, be significant) and the absence of notes.  For
the purposes hereof, the unaudited consolidated financial statements of the
Company (inclusive of Educationcity-US) as of December 31, 2009 is referred to
as the “Balance Sheet” and December 31, 2009 is referred to as the “Balance
Sheet Date.”
 
(b) The Company and Educationcity-US make and keep books, records and accounts
which, in reasonable detail, accurately and fairly reflect, in all material
respects, the transactions and dispositions of their assets, and the Financial
Statements are based on such books, records and accounts.  The Company and
Educationcity-US maintain systems of internal accounting controls sufficient to
provide reasonable assurance that financial statements can be prepared in
conformity with GAAP.
 
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
 
4.6 No Undisclosed Liabilities.  Neither the Company nor Educationcity-US has
any Indebtedness or Liabilities (whether or not required under GAAP to be
reflected on a balance sheet or the notes thereto) other than those: (i)
incurred in connection with the transactions contemplated by this Agreement;
(ii) specifically reflected and fully reserved against in the Balance Sheet; or
(iii) that are otherwise incurred in the Ordinary Course of Business since the
Balance Sheet Date and which do not exceed $25,000.
 
4.7 Absence of Certain Developments.  Except as expressly contemplated by this
Agreement, since the Balance Sheet Date: (i) the Company and Educationcity-US
have conducted their business only in the Ordinary Course of Business; (ii)
there has not been any event, change, occurrence or circumstance that,
individually or in the aggregate with any such events, changes, occurrences or
circumstances, has had or could reasonably be expected to have a Material
Adverse Effect; and (iii) except as contemplated by this Agreement, neither the
Company nor Educationcity-US has:
 
(a) borrowed any amount or incurred or become subject to any material
Liabilities (whether or not of the type required under GAAP to be reflected on a
balance sheet or the notes thereto) except Liabilities incurred in the Ordinary
Course of Business and Liabilities under contracts entered into in the Ordinary
Course of Business;
 
(b) subjected any portion of its assets to any Lien, except Liens for current
property taxes not yet due and payable;
 
(c) terminated, or had terminated by any other party thereto,  any material
Contract or any Contract with any customer;
 
(d) satisfied or discharged any material Lien or paid any material obligation,
except for in the Ordinary Course of Business;
 
(e) sold, assigned or transferred any tangible assets except in the Ordinary
Course of Business;
 
(f) sold, assigned, licensed (other than to a customer in the Ordinary Course of
Business), abandoned, transferred, encumbered or otherwise disposed of any
material Intellectual Property, Technology or any other material intangible
assets;
 
(g) suffered any extraordinary losses or waived any rights of material value;
 
(h) made any capital expenditures or commitments exceeding $25,000.00 per
expenditure or commitment;
 
(i) made or rescinded any election or settled or compromised any claim, in each
case, relating to Taxes;
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
 
 
(j) entered into or made any material change in any Plans, compensation
arrangements or agreements with any employee, officer or director;
 
(k) made any change in accounting or Tax reporting principles, methods or
policies; or
 
(l) made any loans, advances or guarantees to or for the benefit of any employee
or any members of their immediate families, other than advances made in the
Ordinary Course of Business.
 
4.8 Taxes.
 
(a) US Taxes.
 
(i) Educationcity-US has timely filed (or has had filed on its behalf) all Tax
Returns (other than Tax Returns which, if properly prepared, would involve an
immaterial amount of Tax) required to be filed by or with respect to
Educationcity-US and has timely paid, or caused to be timely paid, all material
amounts of Taxes due and owing by or with respect to Educationcity-US (whether
or not shown to be due on any Tax Returns) to the proper Governmental Body.  All
such Tax Returns are true, correct and complete in all material respects.
 
(ii) No actions, audits, investigations, claims, assessments or other
administrative or court proceedings are presently pending relating to the Tax
Returns or any liability in respect of Taxes of Educationcity-US and, to the
Knowledge of Educationcity-US, there is no threatened action, audit,
investigation, claim, assessment or other administrative or court proceeding
against Educationcity-US with respect to Taxes for any period.  No claim has
been made by any taxing authority in a jurisdiction where Educationcity-US does
not file Tax Returns to the effect that Educationcity-US is or may be subject to
taxation by, or required to file a Tax Return in, such jurisdiction.
 
(iii) Educationcity-US: (i) is not a party to or bound by, and does not have any
obligation under, any Tax allocation agreement, Tax indemnity agreement, Tax
sharing agreement or similar contract or arrangement or any other obligation to
indemnify any other person with respect to Taxes that will be in effect after
the Closing; (ii) has never been a member of an affiliated group of corporations
(as defined in Section 1504(a) of the Code) or filed or been included in or has
been required to file or be included in an affiliated, consolidated, combined,
unitary or similar Tax Return; (iii) does not have any current or potential
liability for the Taxes of any other person under Treasury Regulation section
1.1502-6 (or any comparable provision of state, local or foreign Law), as
transferee or successor, or otherwise; (iv) has not agreed to and is not
required to make any adjustment pursuant to Section 481 of the Code or any
similar provision of state, local or foreign Law, nor,  to the Knowledge of
Educationcity-US, has any Governmental Body proposed any such adjustment; or (v)
does not have any application pending with any Governmental Body requesting
permission for any changes in accounting methods.
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
 
(iv) There are no Liens on any of the assets of Educationcity-US that arose in
connection with any failure (or alleged failure) to pay any Tax other than for
any Taxes: (i) not yet delinquent; or (ii) that Educationcity-US is contesting
in good faith with appropriate proceedings as to which appropriate reserves have
been set aside on the Financial Statements.
 
(v) Educationcity-US has complied in all material respects with all applicable
Laws, rules and regulations relating to the payment and withholding of Taxes and
has timely withheld and paid all material amounts of Tax required to have been
withheld and paid in connection with amounts paid or owed to any employee,
independent contractor, creditor, shareholder, or other third party.
 
(vi) The Purchaser has been provided with true and complete copies of: (i) all
Tax Returns of Educationcity-US (which if properly prepared would result in a
material amount of Tax) for all taxable periods ending after December 31, 2005;
and (ii) all revenue agents’ reports and other similar reports relating to the
audit and examination of the Tax Returns of Educationcity-US for all taxable
periods ending after  December 31, 2005.
 
(vii) Educationcity-US has not: (i) constituted either a “distributing
corporation” or a “controlled corporation” (within the meaning of Section
355(a)(1)(A) of the Code) in a distribution of stock qualifying or intended to
qualify for tax-free treatment under Section 355 of the Code; (ii) been a United
States real property holding corporation within the meaning of Code Section
897(c)(2) during the applicable period specified in Code Section
897(c)(1)(A)(ii); or (iii) waived any statute of limitations in respect of
Taxes, agreed to any extension of time with respect to a Tax assessment or
deficiency, entered into a closing agreement under applicable Tax Law or
requested or is subject to any private letter ruling of the Internal Revenue
Service or comparable rulings of any taxing authority.
 
(viii) No property owned by Educationcity-US is: (i) property required to be
treated as owned by another Person pursuant to the provisions of Section
168(f)(8) of the Internal Revenue Code of 1954, as amended and in effect
immediately prior to the enactment of the Tax Reform Act of 1986; (ii)
“tax-exempt use property” within the meaning of Section 168(h)(1) of the Code;
(iii) “tax-exempt financed property” within the meaning of Section 168(h)(5) of
the Code; (iv) “limited use property” within the meaning of Rev. Proc. 2001-28,
2001-1 C.B. 1156, (v) subject to Section 168(g)(1)(A) of the Code; or (vi)
subject to a “section 467 rental agreement” as defined in Section 467 of the
Code.
 
(b) UK Taxes.
 
(i) General.
 
(1) The Company has within applicable time limits made all returns, provided all
information and maintained all records in relation to UK
 
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
Tax as it is required to make, provide or maintain.  No return (and nothing in a
return) is disputed or is yet to be determined by, or is subject to agreement
with, a UK Tax Authority.
 
(2) The Company has paid all UK Tax which it has become liable to pay when due
and is not, and has not in the 6 years ending on the date of this Agreement
been, liable to pay a penalty, surcharge, fine or interest in connection with UK
Tax.
 
(3) The Company is not and does not expect to be involved in a dispute in
relation to UK Tax.  No UK Tax Authority has investigated or indicated that it
intends to investigate the Company’s UK Tax affairs.
 
(4) The Company has duly submitted all elections, claims and disclaimers which
have been assumed to have been made for the purposes of computing any provision
for UK Tax in the Financial Statements.
 
(5) All clearances obtained by the Company have been properly obtained and all
information supplied to any UK Tax Authority in connection with such clearances
was complete and accurate in all respects and any transaction for which such
clearance was obtained has been carried out only in accordance with the terms of
the clearance given therefore and the application on which the clearance was
based.
 
(ii) Distributions And Loan Relationships.
 
(1) Since its inception, the Company has not made a repayment of share capital
to which section 210 Taxes Act 1988 (bonus issue following repayment of share
capital) applies or issued share capital as paid up other than by the receipt of
new consideration within the meaning of Part VI Taxes Act 1988 (company
distributions, tax credits etc.).
 
(2) All interest, discounts or premiums payable by the Company in respect of its
loan relationships within the meaning of Chapter II, Part IV Finance Act 1996
are capable of being brought into account as a debit for the purposes of that
Chapter as and to the extent that they are from time to time recognized in the
Financial Statements (assuming that the accounting policies and methods adopted
for the purpose of the Financial Statements continue to be so adopted).
 
(iii) Capital Allowances.  The Company would not incur any balancing charge on
the disposal of any asset (or class of assets in respect of which a separate
computation for capital allowances is required, whether as a result of an
election or otherwise) if that asset (or all the assets in that class) were
disposed of for a consideration equal to the book value adopted for the purpose
of the Financial Statements for that asset (or that class of assets).
 
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
 
(iv) Capital Gains.  No chargeable gain would arise in respect of any asset of
the Company: (i) treated as such in the Financial Statements if that asset were
to be disposed of for a consideration equal to the value attributed thereto in
the Financial Statements; or (ii) acquired after the Balance Sheet Date if that
asset were to be disposed of for a consideration equal to the consideration
given for its acquisition, in each case disregarding any statutory rights to
claim any allowance or relief other than amounts deductible under section 38
TCGA 1992.
 
(v) Residence.  The Company is not treated for any taxation purpose as resident
in a country other than the country of its incorporation and does not have and
nor has it within the past six years had, a branch, agency or permanent
establishment in a country other than the country of its incorporation.
 
(vi) Employees.
 
(1) The Company is not under any obligation to pay, nor has it since the Balance
Sheet Date paid or agreed to pay, any compensation for loss of office or any
gratuitous payment not deductible in computing its income for the purposes of
corporation tax.
 
(2) All National Insurance contributions and sums payable to HM Revenue &
Customs under the P.A.Y.E system and any amounts of a corresponding nature
payable to any non-UK Tax Authority due and payable by the Company up to the
date hereof have been paid and the Company has made all such deductions and
retentions as should have been made and has retained full, complete and accurate
records in relation to any such payments, withholdings or deductions.
 
(vii) Stamp Taxes. All documents by virtue of which the Company has any right
which are required to be stamped have been stamped and all duty, interest and
penalties on those documents have been paid.
 
(viii) Value Added Tax.
 
(1) The Company: (i) is registered for the purposes of the VATA; (ii) has made,
given, obtained and kept up to date, full and accurate records, invoices and
documents appropriate or required for the purposes of the VATA; (iii) is
eligible for full recovery of any VAT incurred; (iv) is not in arrears with
payments or returns due under the VATA; and (v) has not been required by a UK
Tax Authority to give security under the VATA.
 
(2) The Company is not a member of a group of companies for the purposes of
section 43 VATA (groups of companies).
 
(3) In the three years ending on the date of this Agreement, the Company has not
been in default in respect of an accounting period, as
 
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
the terms “default” and “accounting period” are used in sub-section 59(1) VATA
(the default surcharge).
 
(ix) Close Companies.
 
(1) The Company is a close company for the purposes of the Taxes Act 1988.
 
(2) The Company has not made a distribution within the meaning of section 418
Taxes Act 1988 except as provided for and properly disclosed in the Financial
Statements.
 
(3) During all accounting periods ending within six years of the date hereof and
the current accounting period, the Company has not done anything so as to give
rise to an assessment under section 419 (as extended by section 422 Taxes Act
1988) (loans to participators etc.).
 
(4) The Company is not a close investment-holding company as defined in section
13A Taxes Act 1988.
 
(x) Groups.  The Company is not (and has not been in the past seven years) part
of a group for the purposes of section 170 TGCA 1992 (groups of companies),
section 402 of the Taxes Act 1988 (surrender of relief between members of a
group) or Part 1, Schedule 7 of the Finance Act 2003 (stamp duty land tax: group
relief), nor is it associated with any other company for the purposes of section
42 Finance Act 1930 (relief from stamp duty in case of transfer of property as
between associated companies).
 
(xi) Secondary Liabilities and Degrouping. No event, transaction, act or
omission has occurred which could result in the Company becoming liable for UK
Tax which is primarily or directly chargeable against or attributable to a
person other than the Company or which is charged by reference to the income or
gains of another person and no degrouping charge will arise or claw back of
relief or exemption from tax previously granted will be withdrawn or lost as a
result of the transactions contemplated hereby.
 
(xii) Transfer Pricing. No transactions or arrangements involving the Company
have taken place or are in existence which are such that the provisions of
Schedule 28AA Taxes Act 1988 have been or could be applied to them.
 
(xiii) Inheritance Tax.
 
(1) The assets of the Company and the shares of the Company are not, and will
not in consequence of an event occurring on or before Completion (whether or not
in combination with an event occurring after Completion)
 
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
become, subject to a charge as mentioned in section 237 Inheritance Tax Act 1984
(imposition of charge).
 
(2) No person has, or could in consequence of an event occurring on or before
Completion (whether or not in combination with an event occurring after
Completion) obtain, the power under section 212 Inheritance Tax Act 1984 (powers
to raise tax) to raise inheritance tax by the sale or mortgage of, or by a
terminable charge on, an asset of the Company.
 
(xiv) Avoidance.
 
(1) The Company has not entered into any arrangements or transactions the main
purpose, or one of the main purposes, of which was the avoidance of UK Tax.
 
(2) Any gain on the disposal of shares by the Company in Educationcity-US would
not be a chargeable gain by virtue of the exemption in Schedule 7AC TCGA 1992.
 
4.9 Real Property.
 
(a) Neither the Company nor Educationcity-US owns any real property or interests
in real property (including improvements thereon and easements appurtenant
thereto) in fee.
 
(b) Schedule 4.9(b) sets forth a complete list of all real property and
interests in real property leased by the Company or Educationcity-US (as lessee
or lessor) (the “Real Property Leases”).  The properties leased under the Real
Property Leases constitute all interests in real property currently used,
occupied or currently held for use by the Company or Educationcity-US.  The
Company has delivered to the Purchaser true, correct and complete copies of the
Real Property Leases, together with all amendments, modifications or
supplements, if any, thereto.
 
(c) The Company or Educationcity-US (as applicable) has a valid, binding and
enforceable leasehold interest under each of the Real Property Leases under
which it is a lessee, free and clear of all Liens other than Permitted
Exceptions.  Each of the Real Property Leases is in full force and effect.  The
Company or Educationcity-US (as applicable) is not in default under any Real
Property Lease and, to the Knowledge of the Company and the Knowledge of
Educationcity-US, no event has occurred which if not remedied, and whether with
or without notice or the passage of time or both, would result in such a
default.  Neither the Company nor Educationcity-US has received or given any
written notice of any default or event that with notice or lapse of time, or
both, would constitute a default by the Company or Educationcity-US under any of
the Real Property Leases and, to the Knowledge of the Company and the Knowledge
of Educationcity-US, no other party is in default
 
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
thereof, and no party to any Real Property Lease has exercised any termination
rights with respect thereto.
 
(d) To the Knowledge of the Company and the Knowledge of Educationcity-US, no
properties leased under the Real Property Leases are subject to the payment of
outgoings except those specified in the Real Property Leases and the usual rates
and taxes.
 
4.10 Tangible Personal Property.
 
(a) The Company or Educationcity-US has good and marketable title to all of the
items of tangible personal property used or held for use or intended to be used
by the Company or Educationcity-US (the “Personal Property”), free and clear of
any and all Liens, other than Permitted Exceptions.  All such items of Personal
Property which are material to the operation of the Company or Educationcity-US
are in good condition and in a state of good maintenance and repair (ordinary
wear and tear excepted).
 
(b) Schedule 4.10(b) sets forth all leases of personal property by the Company
or Educationcity-US involving annual payments in excess of $10,000 relating to
personal property (the “Personal Property Leases”).  All of the items of
personal property under the Personal Property Leases which are material to the
operation of the Company or Educationcity-US, are in good condition and repair
(ordinary wear and tear excepted) and are suitable for the purposes used.  The
Company has delivered or made available to the Purchaser true, correct and
complete copies of the Personal Property Leases, together with all amendments,
modifications or supplements thereto.
 
(c) The Personal Property and the personal property leased by the Company or
Educationcity-US under the Personal Property Leases are sufficient for the
continued operation of the Company and Educationcity-US as their business is
currently conducted.  The Company or Educationcity-US (as applicable) has a
valid, binding and enforceable leasehold interest under each of the Personal
Property Leases under which it is a lessee.  Each of the Personal Property
Leases is in full force and effect and neither the Company nor Educationcity-US
has received or given any written notice of any default or event that with
notice or lapse of time, or both, would constitute a default by the Company or
Educationcity-US under any of the Personal Property Leases and, to the Knowledge
of the Company and the Knowledge of Educationcity-US, no other party is in
default thereof, and no party to the Personal Property Leases has exercised any
termination rights with respect thereto.
 
4.11 Intellectual Property.
 
(a) Schedule 4.11(a) sets forth an accurate and complete list of all Internet
domain names, Patents, registered and material unregistered Marks and
Copyrights, registered Designs, and pending applications for registration of
Marks,
 
 
 
 
28

--------------------------------------------------------------------------------

 
 
 
Copyrights and Designs owned by the Company or Educationcity-US.  Schedule
4.11(a) lists: (i) the owner of each such item of Company Intellectual Property;
(ii) the jurisdictions in which each such item of Company Intellectual Property
has been issued, registered, or in which any such application for such issuance
and registration has been filed; and (iii) the registration or application date,
as applicable.
 
(b) The Company and Educationcity-US are the sole and exclusive legal and
beneficial owners of or have valid and continuing rights to use, sell or
license, as the case may be, all Company Intellectual Property and Company
Technology as the same is used, sold and licensed in their businesses as
presently conducted, free and clear of all Liens or obligations to others
(except in relation to Company Intellectual Property and Company Technology, in
each case, not owned by the Company or Educationcity-US, obligations in
contracts or licenses with counterparties thereunder).
 
(c) The Company Intellectual Property and Company Technology, the design,
development, manufacturing, distribution, offer for sale, sale or use of any
products and services in connection with their businesses as presently
conducted, and the present business practices, methods and operations of the
Company and Educationcity-US do not infringe, constitute an unauthorized use of,
misappropriate, dilute or violate any Intellectual Property or other right of
any Person (including pursuant to any non-disclosure agreements or obligations
to which the Company or Educationcity-US or any of its Current Employees or
Former Employees is a party). The Company Intellectual Property and the Company
Technology include all of the Intellectual Property and Technology and
respective rights thereto necessary and sufficient to enable the Purchaser to
conduct the businesses of the Company and Educationcity-US in the manner in
which such businesses are currently being conducted.
 
(d) Except with respect to licenses of commercial off the shelf Software
available on reasonable terms for a license fee of no more than $25,000, neither
the Company nor Educationcity-US is required, obligated, or under any liability
whatsoever, to make any payments by way of royalties, fees or otherwise to any
Person with respect to: (i) any Intellectual Property or the use thereof; or
(ii) any Technology or the use thereof.
 
(e) Schedule 4.11(e) sets forth a complete and accurate list of all Contracts:
(i) to which the Company or Educationcity-US is a party: (A) granting any
Intellectual Property License, other than those implied by the sale of goods or
services; (B) containing a covenant not to compete or otherwise limiting either
of their ability to: (x) exploit fully any of their Intellectual Property; or
(y) conduct their businesses in any market or geographical area or with any
Person; or (ii) to which the Company or Educationcity-US is a party containing
an agreement to indemnify any other Person against any claim of infringement,
unauthorized use, misappropriation, dilution or violation of Intellectual
Property.  The Company has delivered to
 
 
 
 
29

--------------------------------------------------------------------------------

 
 
 
 
Purchaser true, correct and complete copies of each Contract set forth on
Schedule 4.11(e) together with all amendments, modifications or supplements
thereto.
 
(f) Each of the Intellectual Property Licenses is in full force and effect and
is the legal, valid and binding obligation of the Company or Educationcity-US
(as applicable), enforceable against such party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally and subject, as
to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).  Neither the Company
nor Educationcity-US is in default under any Intellectual Property License, nor,
to the Knowledge of the Company or the Knowledge of Educationcity-US, is any
other party to an Intellectual Property License in default thereunder, and, to
the Knowledge of the Company or the Knowledge of Educationcity-US, no event has
occurred that with the lapse of time or the giving of notice or both would
constitute a default thereunder.  No party to any of the Intellectual Property
Licenses has exercised any termination rights with respect thereto and, to the
Knowledge of the Company and the Knowledge of Educationcity-US, there are no
material disputes regarding the scope or performance of any such agreement.  The
Company and Educationcity-US have good and valid title to the Intellectual
Property Licenses, free and clear of all Liens other than Permitted Exceptions
and those set forth on Schedule 4.11(e).
 
(g) No Trade Secret material to the business of the Company or Educationcity-US
as presently conducted has been authorized to be disclosed or has been actually
disclosed by the Company, Educationcity-US or any of the Sellers to any of their
Current Employees or Former Employees or any third Person other than pursuant to
a valid and enforceable confidentiality or non-disclosure agreement.  The
Company and Educationcity-US have taken security measures to protect the
secrecy, confidentiality and value of all the Trade Secrets included in the
Company Intellectual Property and any other non-public, proprietary information
included in the Company Technology, which measures are reasonable in the
industry in which the Company and Educationcity-US operate.  None of the Company
Technology or Company Intellectual Property was developed by an Current Employee
or Former Employee or other third Person who has not executed a valid written
agreement pursuant to which such Current Employee or Former Employee or other
third Person has assigned to the Company or Educationcity-US all of their rights
to such portion or element of the Company Technology or Company Intellectual
Property and, if applicable, waived any moral rights in any Copyrights.
 
(h) Neither the Company nor Educationcity-US is or has been the subject of any
past, pending or, to the Knowledge of the Company or the Knowledge of
Educationcity-US, threatened Legal Proceedings which involve a claim of
infringement, unauthorized use, misappropriation, dilution or violation by any
Person against the Company or Educationcity-US or challenging the ownership,
use, validity or enforceability of any Company Intellectual Property or Company
Technology.  Neither the Company nor Educationcity-US has received written
(including by
 
 
 
 
30

--------------------------------------------------------------------------------

 
 
 
electronic mail) notice of any such threatened claim and, to the Knowledge of
the Company and the Knowledge of Educationcity-US, there are no facts or
circumstances that would form the basis for any such claim or challenge.  The
Company Intellectual Property and the Company Technology, and all of the
Company’s and Educationcity-US’s rights in and to the Company Intellectual
Property and the Company Technology, are valid and enforceable.
 
(i) To the Knowledge of the Company and the Knowledge of Educationcity-US, no
Person is infringing, violating, misusing or misappropriating any Company
Intellectual Property, and no such claims have been made against any Person by
the Company or Educationcity-US.
 
(j) There are no Orders binding upon the Company or Educationcity-US which
restrict, in any material respect, any rights to any Company Intellectual
Property or which affect the validity, use or enforceability of any Company
Intellectual Property.
 
(k) The consummation of the transactions contemplated hereby will not result in
the loss or impairment of the Company’s or Educationcity-US’s right to own or
use any of the Company Intellectual Property or Company Technology.
 
(l) No Current Employee or Former Employee has any right, title or interest,
directly or indirectly, in whole or in part, in any material Company
Intellectual Property.  To the Knowledge of the Company and the Knowledge of
Educationcity-US, no Current Employee or Former Employee is, as a result of or
in the course of such employee’s, consultant’s or independent contractor’s
engagement with the Company or Educationcity-US, in default or breach of any
material term of any employment agreement, non-disclosure agreement, assignment
of invention agreement or similar agreement.
 
(m) Schedule 4.11(m) sets forth a complete and accurate list of (i) all Software
included in the Company Technology legally and beneficially owned exclusively by
the Company or Educationcity-US that is material to the operation of the
businesses of those entities; and (ii) all other Software used in such
businesses that is not exclusively owned by the Company or Educationcity-US,
excluding commercial-off-the-shelf Software available on reasonable terms for a
license fee of no more than $25,000.
 
(n) The Company Technology is adequate for the businesses of the Company and
Educationcity-US, as presently conducted.  The Company Technology has not
suffered any material failure within the past 2 years and is reasonably secure
against intrusion.  To the Knowledge of the Company and the Knowledge of
Educationcity-US, neither the Company nor Educationcity-US has suffered any
security breaches within the past 2 years that have resulted in a third party
obtaining
 
 
 
 
31

--------------------------------------------------------------------------------

 
 
 
access to any PII Data or confidential information of the Company or
Educationcity-US or any of their customers or suppliers.
 
(o) All of the source code relating to Software included in the Company
Technology is in the possession or control of the Company or Educationcity-US or
is the subject of enforceable escrow deposit arrangements with independent
escrow agents.
 
(p) No open source or public library Software (including any version of any
Software licensed pursuant to any GNU public license), has been incorporated
into any product of the Company or Educationcity-US where, as a result of the
use of such open source or public library Software: (i) the Company or
Educationcity-US is obligated to make available to third parties the source code
for any of their proprietary Software products; (ii) third parties are permitted
to create any derivative work based on such proprietary Software or any part
thereof; or (iii) third parties are permitted to distribute or redistribute such
proprietary Software at no charge.
 
(q) The Company and Educationcity-US have established and
maintained  commercially reasonable privacy policies and are and have been in
compliance therewith.
 
(r) The consummation of the transactions contemplated by this Agreement does not
violate any of the Company’s or Educationcity-US’s privacy policies, nor require
the Company or Educationcity-US to provide any notice to, or seek any consent
from, any employee, customer, user, supplier, service provider or other third
party under any such policy.  No privacy policy of the Company or
Educationcity-US will impose any restrictions upon the Company’s or
Educationcity-US’s ability to use, possess or disclose such PII Data in the
manner that such PII Data was used, possessed or disclosed prior to the date
hereof.
 
(s) The Company and Educationcity-US have materially complied with all relevant
requirements under the DPA, including: (i) the data protection principles set
out in the DPA; and (ii) any requests from data subjects (as defined by the DPA)
for access to PII Data held by the Company or Educationcity-US.  Neither the
Company nor Educationcity-US has received notice from, nor been subject to,
enquiries by the Information Commissioner’s Office regarding non-compliance or
alleged non-compliance by the Company and/or Educationcity-US with any
provisions of the DPA.  To the Knowledge of the Company and the Knowledge of
Educationcity-US, no individual has alleged that the Company or Educationcity-US
has failed to comply with the provisions of the DPA or claimed compensation from
the Company or Educationcity-US under the DPA, including for unauthorized
disclosure of PII Data.
 
4.12 Material Contracts.
 
 
 
 
 
32

--------------------------------------------------------------------------------

 
 
 
(a) Schedule 4.12(a) sets forth a list of all of the Contracts to which the
Company or Educationcity-US is a party or by which any of their assets are bound
(collectively, the “Material Contracts”):
 
(i) Contracts with customers containing service level guarantees;
 
(ii) Contracts with any current or former officer, director, equity holder or
Affiliate of the Company or Educationcity-US;
 
(iii) Contracts for the sale of any of the assets of the Company or
Educationcity-US (other than customer contracts, in the Ordinary Course of
Business) or for the grant to any Person of any preferential rights to purchase
any of their assets;
 
(iv) Contracts for joint ventures, strategic alliances, partnerships, or sharing
of profits, revenues or proprietary information;
 
(v) Contracts containing: (a) covenants of the Company or Educationcity-US not
to compete in any line of business or with any Person in any geographical area
or not to solicit or hire any Person with respect to employment; or (b)
covenants of any other Person not to compete with the Company or
Educationcity-US in any line of business or in any geographical area or not to
solicit or hire any Person with respect to employment;
 
(vi) Contracts relating to the acquisition (by merger, purchase of stock or
assets or otherwise) by the Company or Educationcity-US of any business or
material asset or the capital stock of any other Person;
 
(vii) Contracts relating to the incurrence, assumption or guarantee of any
Indebtedness or imposing a Lien on any of the assets of the Company or
Educationcity-US;
 
(viii) Contracts providing for payments by or to the Company or Educationcity-US
in excess of $5,000 in any fiscal year or $25,000 in the aggregate during the
term thereof;
 
(ix) Contracts providing for severance, retention, change in control or other
similar payments;
 
(x) Contracts for the employment of any individual on a full-time, part-time or
consulting or other basis;
 
(xi) Contracts with independent contractors or consultants (or similar
arrangements);
 
(xii) Contracts of guaranty, surety or indemnification, direct or indirect, by
the Company or Educationcity-US; and
 
 
 
 
33

--------------------------------------------------------------------------------

 
 
 
 
(xiii) Labor, collective bargaining or similar agreements.
 
(b) Each of the Material Contracts is in full force and effect and is the legal,
valid and binding obligation of the Company or Educationcity-US enforceable
against the Company or Educationcity-US (as applicable) and to the Knowledge of
the Company and the Knowledge of Educationcity-US the other parties thereto, in
accordance with its terms and, upon consummation of the transactions
contemplated by this Agreement, shall continue in full force and effect without
penalty or termination right.  Neither the Company nor Educationcity-US is in
default under any Material Contract, nor, to the Knowledge of the Company or the
Knowledge of Educationcity-US, is any other party to any Material Contract in
breach of or default thereunder, and to the Knowledge of the Company and the
Knowledge of Educationcity-US no event has occurred that with the lapse of time
or the giving of notice or both would constitute a breach or default by the
Company or Educationcity-US or any other party thereunder.  No party to any of
the Material Contracts has exercised any termination rights with respect
thereto, and no such party has given notice of any significant dispute with
respect to any Material Contract.  The Company has delivered or made available
to the Purchaser true, correct and complete copies of all of the Material
Contracts, together with all amendments, modifications or supplements thereto.
 
4.13 Employee Benefits.
 
(a) Schedule 4.13(a) set forth a list of all Benefit Plans operated by the
Company and Educationcity-US (the “Company Benefit Plans”).  Apart from the
Company Benefit Plans, there are no other Benefit Plans.  The Company has no
obligation to make contributions to any Company Benefit Plan, except as set
forth under Schedule 4.13(a).
 
(b) Neither the Company nor Educationcity-US is or has at any time since 27
April 2004 been an employer or been connected with or an associate of (as those
terms are used in the UK Pensions Act 2004) an employer in relation to an
occupational pension scheme (as defined in section 1 of the UK Pension Schemes
Act 1993) established in the UK which is not a money purchase scheme (as defined
in section 181 of the UK Pension Schemes Act 1993) and no Current Employee or
Former Employee has any entitlement under a Benefit Plan which is not an
entitlement to money purchase benefits (as defined in section 181 of the UK
Pension Schemes Act 1993).  No amount due by the Company or Educationcity-US to
a Company Benefit Plan is unpaid.
 
(c) The Company and the Subsidiaries have complied with their obligations to
consult, designate and facilitate access to a stakeholder pension scheme as
required by the UK Welfare Reform and Pensions Act 1999.
 
(d) No Current Employee or Former Employee is entitled to early retirement terms
which are different from those in a Company Benefit Plan as a result
 
 
 
 
34

--------------------------------------------------------------------------------

 
 
 
of a previous transfer under the UK Transfer of Undertakings (Protection of
Employment) Regulations 2006 (or its predecessor legislation).
 
(e) The Company Benefit Plans have been designed to comply in all material
respects with and have been administered in all material respects in accordance
with all applicable legal and administrative requirements and the trusts, powers
and provisions of the Company Benefit Plans.  The Company and Educationcity-US
have complied with Article 141 (ex Article 119) of the Treaty of Rome as it
applies to the eligibility of a Current Employee or Former Employee to join,
contributions made to and the provision of benefits under the Company Benefit
Plans.
 
(f) Schedule 4.13(f) sets forth: (i) details of the job titles, salaries, age
and dates of commencement of continuous service for each Current
Employee.  There are no proposals to change the terms, schemes, arrangements or
policies relating to Current Employees.
 
(g) There are no Current UK Employees who have been or are expected to be absent
from work for a period in excess of one month, where such employee has a right
to return to work, (whether contractual or otherwise).
 
(h) The Company has no obligation, on the redundancy of any person, to make any
payment in excess of any statutory minimum payment and has not in the past three
years preceding the date of this Agreement operated any discretionary practice
of making any such excess payments to any of its employees.  The Company has no
obligation to follow any contractual redundancy procedure.
 
(i) The Company has, in relation to each of the Current UK Employees and Workers
and their Former UK Employees and Former Workers,  complied with all obligations
imposed on it by all contracts, statutes, orders, regulations, awards, codes of
conduct and custom and practice, relevant to the terms and conditions of service
or engagement and to the relations between it and the Current UK Employees
and/or Workers and/or Former UK Employees or Former Workers. Without limitation
to the foregoing, this shall include maintaining up to date and accurate records
in relation to the same, and to the service of each such person.
 
(j) The Company does not recognize, nor is it legally obliged to recognize, any
trade union, works council or any other body representing the Current UK
Employees or any of them for any purpose in any jurisdiction (including, without
limitation, collective bargaining or negotiating).  No industrial dispute has
arisen since the Company’s inception between the Company and the Current UK
Employees and/or Former Employees and/or any trade union, works council,
employee representatives or other organization formed for similar purpose, in
any jurisdiction.
 
(k) Within the last 24 months the Company has not given notice of any
redundancies to the Secretary of State in the United Kingdom (and there have not
 
 
 
 
35

--------------------------------------------------------------------------------

 
 
 
been any circumstances which would require the giving of such notice by the
Company).
 
(l) United States Benefits Matters.
 
(i) None of the Company, Educationcity-US or any ERISA Affiliate thereof
contributes or has been required to contribute (on a contingent basis or
otherwise), to any multiemployer plan within the meaning of Section 3(37) of
ERISA.  No US Benefit Plan has ever been subject to Title IV of ERISA and, to
the Knowledge of Educationcity-US, no event (including any action or any failure
to take any action) has occurred with respect to any US Benefit Plan currently
maintained by the Company, Educationcity-US or any ERISA Affiliate thereof that
would subject the Company or Educationcity-US to any liability under Title IV of
ERISA.
 
(ii) The US Benefit Plans have been maintained, in all material respects, in
accordance with their terms and with all provisions of ERISA, the Code and other
applicable federal and state laws, and none of the Company, Educationcity-US nor
any “party in interest” or “disqualified person” with respect to the US Benefit
Plans has engaged in a non-exempt “prohibited transaction” within the meaning of
Section 4975 of the Code or Section 406 of ERISA.  No fiduciary has any
liability for breach of fiduciary duty or any other failure to act or comply in
connection with the administration or investment of the assets of any US Benefit
Plan.
 
(iii) The US Benefit Plans intended to qualify under Section 401 of the Code are
so qualified and the trusts maintained pursuant thereto are exempt from federal
income taxation under Section 501 of the Code, and nothing has occurred with
respect to the operation of such plans which could cause the loss of such
qualification or exemption or the imposition of any liability, penalty or tax
under ERISA or the Code.
 
(iv) There are no pending actions, claims or lawsuits which have been asserted
or instituted against the US Benefit Plans, the assets of any of the trusts
under such plans or the plan sponsor or the plan administrator, or against any
fiduciary of the US Benefit Plans with respect to the operation of such plans
(other than routine benefit claims), nor, to the Knowledge of Educationcity-US
are there any facts which could form the basis for any such claim or lawsuit.
 
(v) None of the US Benefit Plans provide for post-employment life or health
insurance, benefits or coverage for any participant or any beneficiary of a
participant, except as may be required under COBRA and at the expense of the
participant or the participant’s beneficiary.
 
(vi) No payment pursuant to any US Benefit Plan or other arrangement between the
Company or Educationcity-US and any “service provider” (as such term is defined
in Section 409A of the Code and the Treasury Regulations and IRS guidance
thereunder), including, without limitation, the grant, vesting or exercise of
any
 
 
 
 
36

--------------------------------------------------------------------------------

 
 
 
equity option, would subject any Person to a Tax pursuant to Section 409A of the
Code, whether pursuant to the consummation of the transactions contemplated by
this Agreement or otherwise.
 
(vii) The consummation of the transactions contemplated by this Agreement will
not by itself: (i) result in any payment of severance or other compensation
becoming due to any Current Employee or Former Employee; (ii) increase any
benefits under any US Benefit Plan; or (iii) result in the acceleration of the
time of payment, vesting or funding of any such benefits under any US Benefit
Plan.  None of the Company nor Educationcity-US is a party to any contract,
agreement, plan or arrangement covering any Current Employee or Former Employee
that, individually or collectively, could give rise to imposition of any excise
tax or the payment of any amount that would not be deductible by reason Section
280G of the Code.
 
4.14 Litigation.  There is no material Legal Proceeding pending or, to the
Knowledge of the Company or the Knowledge of Educationcity-US, threatened
against the Company or Educationcity-US (or to the Knowledge of the Company or
the Knowledge of Educationcity-US, pending or threatened, against any of the
officers, directors or employees thereof with respect to their business
activities on behalf of the Company or Educationcity-US), or to which the
Company or Educationcity-US is otherwise a party, before any Governmental Body
nor, to the Knowledge of the Company or the Knowledge of Educationcity-US, is
there any reasonable basis for any such Legal Proceeding.  Neither the Company
nor Educationcity-US is subject to any Order, and neither the Company nor
Educationcity-US is in breach or violation of any Order.  Neither the Company
nor Educationcity-US is engaged in any legal action to recover monies due it or
for damages sustained by it.  There are no Legal Proceedings pending or, to the
Knowledge of the Company or the Knowledge of Educationcity-US, threatened
against the Company or Educationcity-US or to which the Company or
Educationcity-US is otherwise a party relating to this Agreement, the Company’s
or Educationcity-US’s ability to perform hereunder, any Seller Document or the
transactions contemplated hereby or thereby.
 
4.15 Compliance with Laws; Permits.
 
(a) The Company and Educationcity-US are and have been in compliance in all
material respects with all Laws.  Neither the Company nor Educationcity-US have
received any written nor, to the Knowledge of the Company or the Knowledge of
Educationcity-US, other notice of or been charged with the violation of any
Laws.  Neither the Company nor Educationcity-US is under investigation with
respect to the violation of any Laws and there are no facts or circumstances
which could form the basis for any such violation.
 
(b) Schedule 4.15(b) contains a list of all Permits which are required for the
operation of the Company or Educationcity-US as their respective businesses are
presently conducted and as presently intended by the Company to be
conducted.  The Company and Educationcity-US currently have all Permits which
are
 
 
 
 
37

--------------------------------------------------------------------------------

 
 
 
required for their respective operations as presently conducted and as presently
intended by the Company to be conducted, other than those the failure of which
to have would not have a Material Adverse Effect.  Neither the Company nor
Educationcity-US is in default or violation, and no event has occurred which,
with notice or the lapse of time or both, would constitute a default or
violation, in any material respect of any term, condition or provision of any
Permit and, to the Knowledge of the Company and the Knowledge of
Educationcity-US, there are no facts or circumstances which could form the basis
for any such default or violation.  None of the Permits will be impaired or in
any material way affected by the consummation of the transactions contemplated
by this Agreement.
 
4.16 Insurance.  The Company and Educationcity-US have insurance policies in
full force and effect: (a) for such amounts as are sufficient for all
requirements of Law and all agreements related thereto to which the Company or
Educationcity-US is a party; and (b) which are in such amounts, with such
deductibles and against such risks and losses, as are reasonable for the Company
or Educationcity-US, as applicable.  Set forth in Schedule 4.16 is a list of all
insurance policies and all fidelity bonds held by the Company or
Educationcity-US.
 
4.17 Accounts and Notes Receivable and Payable.
 
(a) All accounts and notes receivable of the Company or Educationcity-US have
arisen from bona fide transactions in the Ordinary Course of Business and are
payable on ordinary trade terms (“Accounts Receivable”).  To the extent not paid
prior to the date hereof, all accounts and notes receivable of the Company or
Educationcity-US are current and collectible at the aggregate recorded amounts
thereof, net of any applicable reserve for returns or doubtful accounts
reflected thereon, which reserves are calculated in a manner consistent with
past practice.  Other than in the Ordinary Course of Business, none of the
accounts or the notes receivable of the Company or Educationcity-US: (i) are
subject to any setoffs or counterclaims; or (ii) represent obligations for goods
sold on consignment, on approval or on sale-or-return basis or subject to any
other repurchase or return arrangement.
 
(b) All accounts payable of the Company or Educationcity-US: (i) are reflected
in the Balance Sheet or arose after the date thereof; (ii) are the result of
bona fide transactions in the Ordinary Course of Business; and (iii) have been
paid or are not yet due and payable.
 
4.18 Related Party Transactions.  No Current Employee, Former Employee, officer,
director or equity holder of the Company or Educationcity-US, any member of
their immediate family or any Affiliate of the Company or Educationcity-US
(“Related Persons”): (i) owes any amount to the Company or Educationcity-US, nor
does the Company or Educationcity-US owe any amount to, or has the Company or
Educationcity-US committed to make any loan or extend or guarantee credit to or
for the benefit of, any Related Person; (ii) is involved in any business
arrangement,
 
 
 
 
38

--------------------------------------------------------------------------------

 
 
 
understanding or contractual or other business relationship with the Company or
Educationcity-US (whether written or oral); (iii) owns any property or right,
tangible or intangible, that is used or held for use by the Company or
Educationcity-US; (iv) has any claim or cause of action against the Company or
Educationcity-US; or (v) owns any direct or indirect interest of any kind in, or
controls or is a director, officer, employee or partner of, or consultant to, or
lender to or borrower from or has the right to participate in the profits of,
any Person which is a competitor, supplier, customer, landlord, tenant, creditor
or debtor of the Company or Educationcity-US.  All agreements between the
Company and Educationcity-US on the one hand, and any Related Person, on the
other hand, are on arm’s length market terms and are reflected appropriately in
the Financial Statements.
 
4.19 Customers and Suppliers.
 
(a) Schedule 4.19 sets forth a list of the Company’s and Educationcity-US’s (on
a consolidated basis): (i) customers and the related invoice amounts as of
January 1, 2009 to May 31, 2010; and (iii) 10 largest suppliers, measured by the
dollar amount of applicable purchases therefrom, during each of: (a) the fiscal
year ended on December 31, 2008; and (b) the fiscal year ended on December 31,
2009), showing the approximate annual and/or total sales to the Company or
Educationcity-US from each such supplier during such periods.
 
(b) Since the Balance Sheet Date, no customer or supplier listed on Schedule
4.19 has terminated its relationship with the Company or Educationcity-US or
materially changed the pricing, extent of services or other terms of its
business with the Company or Educationcity-US and, no customer or supplier
listed on Schedule 4. 19 has notified the Company or Educationcity-US that it
intends to terminate or materially change the pricing, extent of services or
other terms of its business with the Company or Educationcity-US, as
applicable.  No customer on Schedule 4. 19 has been provided discounts from the
Company’s or Educationcity-US’s standard rates or credits or similar incentives,
except as set forth on Schedule 4.19.
 
4.20 Financial Advisors.  No Person has acted, directly or indirectly, as a
broker, finder or financial advisor for the Company in connection with the
transactions contemplated by this Agreement and no Person is or will be entitled
to any fee or commission or like payment in respect thereof.
 
4.21 Certain Payments.  Neither the Company nor Educationcity-US nor, to the
Knowledge of the Company or the Knowledge of Educationcity-US, any Related
Party, or other Person associated with or acting on behalf of any of them, has
directly or indirectly: (i) made any contribution, gift, bribe, rebate, payoff,
influence payment, kickback, or other payment to any Person, private or public,
regardless of form, whether in money, property, or services: (a) to obtain
favorable treatment in securing business for the Company Educationcity-US; (b)
to pay for favorable treatment for business secured by the Company or
Educationcity-US; (c) to obtain special concessions or for special
 
 
 
 
39

--------------------------------------------------------------------------------

 
 
 
concessions already obtained, for or in respect of the Company or
Educationcity-US; or (d) in violation of any Law; or (ii) established or
maintained any fund or asset with respect to the Company or Educationcity-US
that has not be recorded in the books and records of the Company or
Educationcity-US (as applicable).
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES RELATED TO THE PURCHASER
 
The Purchaser hereby represents and warrants on behalf of itself to the Sellers
that the statements contained in this Article V are true and complete as of the
date of this Agreement.
 
5.1 Organization and Good Standing.  The Purchaser is a private limited company
duly organized, validly existing and in good standing under the laws of England
and Wales and has the requisite power and authority to carry on its business as
now being conducted.  The Purchaser is an indirect, wholly owned subsidiary of
the Guarantor.
 
5.2 Authorization of Agreement.  The Purchaser has full power and authority to
execute and deliver this Agreement and each other agreement, document,
instrument or certificate contemplated by this Agreement or to be executed by
the Purchaser in connection with the consummation of the transactions
contemplated hereby and thereby (the “Purchaser Documents”), and to consummate
the transactions contemplated hereby and thereby.  The execution, delivery and
performance by the Purchaser of each Purchaser Document has been duly authorized
by all necessary action on behalf of Purchaser.  Each Purchaser Document will be
at or prior to the Closing, duly executed and delivered by the Purchaser and
(assuming the due authorization, execution and delivery by the other parties
thereto) each Purchaser Document when so executed and delivered will constitute,
the legal, valid and binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
5.3 Conflicts; Consents of Third Parties.
 
(a) None of the execution and delivery by the Purchaser of the Purchaser
Documents, the consummation of the transactions contemplated thereby, or the
compliance by the Purchaser with any of the provisions thereof will conflict
with, or result in violation of or default (with or without notice or lapse of
time, or both) under, or give rise to a right of termination or cancellation
under any provision of (i) the memorandum and articles of association of the
Purchaser; (ii) any Contract, or Permit to which the Purchaser is a party or by
which any of the properties or assets of the Purchaser are bound; (iii) any
Order of any Governmental Body applicable to the
 
 
 
 
40

--------------------------------------------------------------------------------

 
 
 
Purchaser or by which any of the properties or assets of the Purchaser are
bound; or (iv) any applicable Law.
 
(b) No consent, waiver, approval, Order, Permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental Body
is required on the part of the Purchaser in connection with the execution and
delivery of the Purchaser Documents or the compliance by the Purchaser with any
of the provisions thereof.
 
5.4 Litigation.  There are no Legal Proceedings pending or, to the knowledge of
the Purchaser, threatened that are reasonably likely to prohibit or restrain the
ability of the Purchaser to enter into this Agreement or consummate the
transactions contemplated hereby.
 
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES RELATED TO THE GUARANTOR
 
The Guarantor hereby represents and warrants on behalf of itself to the Sellers
that the statements contained in this Article VI are true and complete as of the
date of this Agreement.
 
6.1 Organization and Good Standing.  The Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has the requisite power and authority to carry on its business as
now being conducted.  The Guarantor is the indirect parent of the Purchaser.
 
6.2 Authorization of Agreement.  The Guarantor has full power and authority to
execute and deliver this Agreement and each other agreement, document,
instrument or certificate contemplated by this Agreement or to be executed by
the Guarantor in connection with the consummation of the transactions
contemplated hereby and thereby (the “Guarantor Documents”), and to consummate
the transactions contemplated hereby and thereby.  The execution, delivery and
performance by the Guarantor of each Guarantor Document has been duly authorized
by all necessary action on behalf of Purchaser.  Each Guarantor Document will be
at or prior to the Closing, duly executed and delivered by the Guarantor and
(assuming the due authorization, execution and delivery by the other parties
thereto) and each Guarantor Document when so executed and delivered will
constitute, the legal, valid and binding obligation of the Guarantor,
enforceable against the Guarantor in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).
 
6.3 Conflicts; Consents of Third Parties.
 
 
 
 
41

--------------------------------------------------------------------------------

 
 
 
 
(a) None of the execution and delivery by the Guarantor of the Guarantor
Documents, the consummation of the transactions contemplated thereby, or the
compliance by the Guarantor with any of the provisions thereof will conflict
with, or result in violation of or default (with or without notice or lapse of
time, or both) under, or give rise to a right of termination or cancellation
under any provision of (i) the certificate of incorporation of the Guarantor;
(ii) any Contract, or Permit to which the Guarantor is a party or by which any
of the properties or assets of the Guarantor are bound; (iii) any Order of any
Governmental Body applicable to the Guarantor or by which any of the properties
or assets of the Guarantor are bound; or (iv) any applicable Law.
 
(b) No consent, waiver, approval, Order, Permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental Body
is required on the part of the Guarantor in connection with the execution and
delivery of the Guarantor Documents or the compliance by the Guarantor with any
of the provisions thereof.
 
6.4 Litigation.  There are no Legal Proceedings pending or, to the knowledge of
the Guarantor, threatened that are reasonably likely to prohibit or restrain the
ability of the Guarantor to enter into this Agreement or consummate the
transactions contemplated hereby.
 
 
ARTICLE VII
 
COVENANTS
 
7.1 Further Assurances. The Parties shall use their respective commercially
reasonable efforts to: (i) take, or cause to be taken, all actions necessary or
appropriate to consummate the transactions contemplated by this Agreement; and
(ii) cause the fulfillment at the earliest practicable date of all of the
conditions to their respective obligations to consummate the transactions
contemplated by this Agreement.  At or after the Closing, and without further
consideration, the Sellers will execute and deliver to the Purchaser such
further instruments of conveyance and transfer as the Purchaser may reasonably
request: (a) to more effectively convey and transfer the Purchased Shares to the
Purchaser, free and clear of any Lien and subject to no legal or equitable
restrictions of any kind; or (b) to exercise rights with respect to such
Purchased Shares.
 
7.2 Preservation of Records.  The Sellers agree that each of them shall preserve
and keep the records held by them relating to the Company and Educationcity-US
for a period of 3 years from the date hereof and shall make such records
available to the Purchaser during normal business hours upon reasonable advance
notice as may be reasonably required by the Purchaser in connection with, among
other things, any insurance claims, legal proceedings or governmental
investigation or in order to enable the Purchaser to comply with its obligations
under this Agreement and each other agreement, document or instrument
contemplated hereby.  In the event the Sellers wish to destroy (or permit to be
destroyed) such records after that time, the Sellers shall first give
 
 
 
 
42

--------------------------------------------------------------------------------

 
 
 
45 days prior written notice to the Purchaser and the Purchaser shall have the
right at its option and expense, upon prior written notice given to the Sellers
within that 45 day period, to take possession of the records within 60 days
after the date of such notice.
 
7.3 Non-Competition; Non-Solicitation; Confidentiality.
 
(a) For a period from the date hereof until the fifth anniversary of the date
hereof, the Sellers shall not and shall cause their Affiliates (other than the
Guarantor and its Subsidiaries) not to, directly or indirectly, own, manage,
operate, control or participate in the ownership, management, operation or
control of any business (other than the Guarantor and its Subsidiaries), whether
in corporate, proprietorship or partnership form or otherwise, engaged in
providing online instruction, practice, assessment and/or reporting products,
tools and/or services to the K-12 (in the United States and applicable
international equivalents) education space or that otherwise competes with the
Guarantor or its Subsidiaries, the Company or Educationcity-US (a “Restricted
Business”); provided, however, that the restrictions contained in this Section
7.3(a) shall not restrict the acquisition by the Sellers, directly or
indirectly, of less than 5% of the outstanding capital stock of any publicly
traded company engaged in a Restricted Business.
 
(b) For a period from the date hereof to the fifth anniversary of the date
hereof, the Sellers shall not and shall cause their directors, officers,
employees and Affiliates not to: (i) cause, solicit, induce or encourage any
Current Employee to leave such employment or hire, employ or otherwise engage
any such individual; or (ii) cause, induce or encourage any actual or
prospective client, customer, supplier (including any content providers) or
licensor of the Company or Educationcity-US (including any existing or former
customer of the Company or Educationcity-US and any Person that becomes a client
or customer of the Company or Educationcity-US after the Closing) or any other
Person who has a business relationship with the Company or Educationcity-US, to
terminate or modify any such actual or prospective relationship.
 
(c) From and after the date hereof, the Sellers shall not and shall cause their
Affiliates not to, directly or indirectly, disclose, reveal, divulge or
communicate to any Person other than authorized officers, directors and
employees of the Purchaser and its Affiliates or use or otherwise exploit for
its own benefit or for the benefit of anyone other than the Purchaser and its
Affiliates, any Confidential Information (as defined below).  The Sellers and
their Affiliates shall not have any obligation to keep confidential any
Confidential Information if and to the extent disclosure thereof is specifically
required by Law; provided, however, that in the event disclosure is required by
applicable Law, the applicable Seller shall, to the extent reasonably possible,
provide the Purchaser with prompt notice of such requirement prior to making any
disclosure so that Purchaser may seek an appropriate protective order.  For
purposes of this Section 7.3(c), “Confidential Information” means any non-public
information with respect to the Company or Educationcity-US, including methods
of operation, customers, customer lists, products, prices, fees,
 
 
 
 
43

--------------------------------------------------------------------------------

 
 
 
costs, Technology, inventions, Trade Secrets, know-how, Software, marketing
methods, plans, personnel, suppliers, competitors, markets or other specialized
information or proprietary matters.  Confidential Information does not include,
and there shall be no obligation hereunder with respect to, information that:
(i) is generally available to the public on the date of this Agreement; or (ii)
becomes generally available to the public other than as a result of a disclosure
not otherwise permissible hereunder.
 
(d) The covenants and undertakings contained in this Section 7.3 relate to
matters which are of a special, unique and extraordinary character and a
violation of any of the terms of this Section 7.3 will cause irreparable injury
to the Purchaser, the amount of which will be impossible to estimate or
determine and which cannot be adequately compensated.  Accordingly, the remedy
at law for any breach of this Section 7.3 will be inadequate.  Therefore, the
Purchaser will be entitled to an injunction, restraining order or other
equitable relief from any court of competent jurisdiction in the event of any
breach of this Section 7.3 without the necessity of proving actual damages or
posting any bond whatsoever.  The rights and remedies provided by this Section
7.3 are cumulative and in addition to any other rights and remedies which the
Purchaser may have hereunder or at law or in equity.  In the event that the
Purchaser were to seek damages for any breach of this Section 7.3, the Sellers
acknowledge and agree that the portion of the Cash Consideration which is
allocated by the Parties to the foregoing covenant shall not be considered a
measure of or limit on such damages.
 
(e) The Parties hereto agree that, if any court of competent jurisdiction in a
final non-appealable judgment determines that a specified time period, a
specified geographical area, a specified business limitation or any other
relevant feature contained in this Section 7.3 is unreasonable, arbitrary or
against public policy, then a lesser time period, geographical area, business
limitation or other relevant feature which is determined by such court to be
reasonable, not arbitrary and not against public policy may be enforced against
the applicable Party.
 
(f) The Parties acknowledge that, in connection with this Agreement, the Sellers
are also entering into Service Agreements which contain provisions related to
non-competition, non-solicitation and confidentiality.  The Parties acknowledge
and agree that such provisions of such Services Agreements and their obligations
thereunder are separate and independent of the provisions of this Section 7.3
and do not conflict with, and are not modified by, nor modify, the provisions of
this Section 7.3.
 
7.4 Publicity.  Neither the Sellers nor the Purchaser shall issue any press
release or public announcement concerning this Agreement or the transactions
contemplated hereby without obtaining the prior written approval of the other
Party hereto, unless disclosure is otherwise required by applicable Law,
provided that, to the extent required by applicable Law, the Party intending to
make such release shall use its commercially reasonable efforts consistent with
such applicable Law to consult with the
 
 
 
44

--------------------------------------------------------------------------------

 
 
 
other Party with respect to the timing and content thereof.  Each of the
Purchaser and the Sellers agrees that the terms of this Agreement shall not be
disclosed or otherwise made available to the public and that copies of this
Agreement shall not be publicly filed or otherwise made available to the public,
except where such disclosure, availability or filing is required by applicable
Law and only to the extent required by such Law.  Notwithstanding anything to
the contrary in this Section 7.4, the Guarantor and its Affiliates may make any
disclosure or filing they reasonably deem to be required by applicable
securities Laws or regulations or any rules or regulations of the NASDAQ
National Market System.  The Sellers acknowledge and agree that the Guarantor
will be required to file this Agreement with the Commission and consent to such
filing.
 
7.5 Lock Up.
 
(a) The Sellers hereby agree that during the periods specified in Section
7.5(b), they will not, directly or indirectly, do or permit any of the following
(the “Lock-Up”): offer, sell, contract to sell, pledge or otherwise dispose of,
directly or indirectly, any Consideration Securities or any Successor Securities
subject to such Lock Up, enter into a transaction which would have the same
effect, or enter into any swap, hedge or other arrangement that transfers, in
whole or in part, any of the economic consequences of ownership of the
Consideration Securities or any Successor Securities subject to such Lock-Up,
whether any such aforementioned transaction is to be settled by delivery of the
Consideration Securities or any Successor Securities or such other securities,
in cash or otherwise, or publicly disclose the intention to make any such offer,
sale, pledge or disposition, or to enter into any such transaction, swap, hedge
or other arrangement.  In addition, the Sellers agrees that they will not,
during the Lock-Up, make any demand for or exercise any right with respect to,
the registration of any Consideration Securities or any Successor Securities
subject to such Lock Up.  Notwithstanding anything to the contrary in this
Section 7.5, the Sellers shall be allowed to participate in any secondary
offering of the Common Stock of the Guarantor under the Securities Act for the
Guarantor’s own account for cash (other than (i) a registration on a Form S-4;
(ii) a registration on a Form S-8; (iii) a registration relating to an SEC Rule
145 transaction; or (iv) a registration in which the only Common Stock being
issued is Common Stock issuable upon conversion of debt securities that are also
being issued).  Capitalized terms used in the previous sentence and not
otherwise defined herein shall have that meaning ascribed to them in the
Registration Rights Agreement.
 
(b) The Lock-Up shall apply as follows: (1) from the Closing Date until the date
12 months after the Closing Date, the Lock Up shall apply to 100% of the
Consideration Securities and any Successor Securities; (2) from the date 12
months after the Closing Date until the date 18 months after the Closing Date,
the Lock-Up shall apply to 75% of the Consideration Securities and any Successor
Securities; (3) from the date 18 months after the Closing Date until the date 24
months after the Closing Date, the Lock-Up shall apply to 50% of the
Consideration Securities and any Successor Securities; (4) from the date 24
months after the Closing Date until the date 30 months after the Closing Date,
the Lock-Up shall apply to 25%
 
 
 
 
45

--------------------------------------------------------------------------------

 
 
 
of the Consideration Securities and any Successor Securities; and (5) on the
date 30 months after the Closing Date, the Lock-Up shall expire with regard to
all Consideration Securities and any Successor Securities.
 
(c) Notwithstanding anything to the contrary in Section 7.5(b), if a Seller
resigns his employment with the Company other than for Good Reason (as such term
is defined in the applicable Seller’s Employment Agreement with the Company) or
is terminated for Cause (as such term is defined in the applicable Seller’s
Employment Agreement with the Company) prior to December 31, 2011, each of the
dates (other than the Closing Date) set forth in Section 7.5(b) shall be
extended with respect to the Consideration Securities issued to such Seller
pursuant to this Agreement and any Successor Securities thereto for that number
of days equal to the number of days that such resignation or termination date is
prior to December 31, 2011 (regardless of whether or not such securities have
been transferred pursuant to Section 7.5(d) or otherwise).
 
(d) A transfer or disposition of Consideration Securities or any Successor
Securities: (i) to a Member of the Immediate Family of the applicable Seller;
and (ii) upon the death of any Seller, by will or other instrument taking effect
at the death of such Seller, or by applicable laws of descent and distribution,
such Seller’s estate, executors, administrators and personal representatives and
then such Seller’s heirs, legatees or distributees, whether or not such
recipients are Members of the Immediate Family of such Seller, shall not violate
the provisions of this Section 7.5, provided, however, in each case, that such
transferee agree to be bound by the provisions of this Section 7.5.
 
(e) Notwithstanding anything herein to the contrary, the  Guarantor may enter
into a written trading plan established pursuant to Rule 10b5-1 of the Exchange
Act during the Lock-Up, and the Company may announce the establishment of such a
plan, provided that no direct or indirect offers, pledges, sales, contracts to
sell, sales of any option or contract to purchase, purchases of any option or
contract to sell, grants of any option, right or warrant to purchase, loans, or
other transfers or disposals of any Consideration Securities or any Successor
Securities may be effected pursuant to such trading plan during the Lock-Up.
 
(f) The Sellers acknowledge and agree that the certificates evidencing the
Consideration Securities (and any Successor Securities thereto) shall bear the
following legend for the period of the Lock-Up:
 
“The sale, encumbrance or other disposition of the securities represented by
this certificate are subject to the lock-up provisions of that certain Share
Purchase Agreement by and among Matthew Drakard, Simon Booley, Thomas Morgan,
Archipelago Learning Holdings UK Limited and Archipelago Learning, Inc. dated as
of June 9, 2010 set forth in Section 7.5 of that agreement, a copy of which may
be inspected at the principal office of Archipelago Learning, Inc. without
charge.”
 
 
 
 
 
46

--------------------------------------------------------------------------------

 
 
 
(g) In furtherance of the foregoing, the Sellers hereby authorize the Guarantor
and its transfer agent and registrar to refuse to effect any transfer of any
Consideration Securities and any Successor Securities if such transfer would
constitute a violation or breach of this Section 7.5.
 
7.6 Payment of Stay Bonuses.
 
(a) The Purchaser shall procure that the Company shall pay the stay bonuses due
to those employees of the Company listed in Schedule 7.6 in the amounts and
currency shown opposite their names on Schedule 7.6 on December 31st, 2010.
 
(b) In the event that any of the employees listed on Schedule 7.6 cease to be
employed by the Company prior to December 31st, 2010 the amount due to such
employees shall be divided between the remaining employees listed in Schedule
7.6 in the proportion to which the stay bonus payable to each remaining employee
bears to the total amount of the stay bonuses payable to all the remaining
employees.
 
7.7 Cash.  At the Closing, the Company shall, and the Sellers shall cause the
Company to, have at least $2,500,000 of Cash.
 


 
ARTICLE VIII
 
 CLOSING CONDITIONS AND DELIVERABLES
 
8.1 Sellers Closing Deliverables. Simultaneously with the execution and delivery
of this Agreement, the Sellers shall and hereby do take the following actions
and make the following additional deliverables to the Purchaser, all of which
shall, in form and substance, be reasonably acceptable to the Purchaser:
 
(a) Purchased Shares Certificates.  (i) The original share certificates of the
Company comprising the Purchased Shares, duly endorsed in blank or accompanied
by transfer powers to the Purchaser free and clear of all Liens except for
requisite transfer tax stamps, which shall be paid by the Purchaser (which
certificates will be cancelled by the Company and reissued to the Purchaser to
represent the Purchased Shares); (ii) an irrevocable power of attorney duly
executed by each of the Sellers in respect of their respective Purchased Shares,
appointing the Purchaser their lawful attorney in respect of such Purchased
Shares; and (iii) a reissued certificate from the Company representing the
Purchased Shares.
 
(b) Escrow Agreement.  Escrow Agreement, duly executed by the Sellers, in the
form attached as EXHIBIT A hereto.
 
 
 
 
47

--------------------------------------------------------------------------------

 
 
 
 
 
(c) MD Services Agreement.  MD Services Agreement, duly executed by MD and the
Company, in the form attached hereto as EXHIBIT B.
 
(d) SB Services Agreement. SB Services Agreement, duly executed by SB and the
Company, in the form attached hereto as EXHIBIT C.
 
(e) TM Services Agreement.  TM Services Agreement, duly executed by TM and the
Company, in the form attached hereto as EXHIBIT D.
 
(f) Kwak Employment Agreement.   Kwak Employment Agreement, duly executed by
Matthew Kwak and Educationcity-US, in the form attached hereto as EXHIBIT E.
 
(g) Registration Rights Agreement. Registration Rights Agreement, duly executed
by the Sellers, in the form attached hereto as EXHIBIT F (the “Registration
Rights Agreement”).
 
(h) Evidence of Ownership of Educationcity-US.  Evidence of the Company’s 100%
ownership of the equity securities of Educationcity-US, free and clear of all
Liens, reasonably acceptable to the Purchaser.
 
(i) Financials.  The Company’s: (i) consolidated unaudited financial statements
for each of the fiscal years ending: (x) December 31, 2009; and (y) December 31,
2008; and (ii) unaudited statement of assets and liabilities as of March 31,
2010 and the related statement of revenue and expenses for the 3 month period
then ended, in each case, reasonably acceptable to the Purchaser.
 
(j) Resignations.  Resignations of all of the directors of the Company and
Educationcity-US, duly executed by each such director.
 
(k) Tax Deed.  Tax Deed, duly executed by the Sellers, in the form attached
hereto EXHIBIT G (the “Tax Deed”).
 
(l) Estimate of Net Working Capital.  The Sellers’ good faith estimate of Net
Working Capital as of the Closing Date and the back up calculations made in
connection with such estimate and such other back up documents as the Purchaser
shall reasonably request.
 
(m) FIRPTA Certificate.  (i) A certificate executed by a responsible corporate
officer of Educationcity-US dated as of the Closing Date, on behalf of its
stockholder that Educationcity-US is not, and has not been at any time during
the five years preceding the date of such certification, a United States real
property holding company, as defined in Section 897(c)(2) of the Code; and (ii)
proof reasonably satisfactory to the Purchaser that Educationcity-US has
provided notice of such certification to the Internal Revenue Service in
accordance with the provisions of Treasury Regulations Section 1.897-2(h)(2).
 
 
 
 
48

--------------------------------------------------------------------------------

 
 
 
 
 
(n) Cash.  Evidence, reasonably acceptable to the Purchaser of the Cash required
pursuant to Section 7.7.
 
8.2 Purchaser Closing Deliverables.  Simultaneously with the execution and
delivery of this Agreement, the Purchaser shall and hereby does take the
following actions and makes the following additional deliverables to the
Sellers, all of which shall, in form and substance, be reasonably acceptable to
the Sellers:
 
(a) Cash Consideration.  The Cash Consideration.
 
(b) Consideration Securities Statements.  Effective DSR Statements providing for
Consideration Securities in the names of the Sellers in the amounts set forth on
Schedule 2.1.
 
(c) Escrow Agreement.  Escrow Agreement, duly executed by the Purchaser, in the
form attached as EXHIBIT A hereto.
 
(d) Registration Rights Agreement. Registration Rights Agreement duly executed
by the Guarantor, in the form attached hereto as EXHIBIT F.
 
(e) Tax Deed.  Tax Deed, duly executed by the Purchaser, in the form attached
hereto EXHIBIT G.
 
ARTICLE IX

 
INDEMNIFICATION
 
9.1 Survival of Representations and Warranties.  The representations and
warranties of the Parties contained in this Agreement, any certificate delivered
pursuant hereto or any Seller Document or Purchaser Document shall survive until
the date which is 18 months after the Closing Date (the “Release Date”);
provided, however, that the following representations and warranties shall
survive the Closing indefinitely, except for Section 4.8 (Taxes), Section 4.12
(Intellectual Property) and Section 4.14 (Employee Benefits), which will survive
until the date that is 60 days after the expiration of the statute of
limitations for assessments thereunder, taking into account any extension or
waiver of such statute of limitations: (i) related to the Sellers, set forth in
Section 3.1 (Authorization of Agreement), Section 3.3 (Ownership and Transfer of
the Purchased Shares); and Section 3.5 (Financial Advisors); (ii) related to the
Company, set forth in Section 4.1 (Organization and Good Standing), Section 4.2
(Capitalization), Section 4.3 (Subsidiaries), Section 4.4 (Authorization of
Agreement), Section 4.8 (Taxes), Section 4.12 (Intellectual Property), Section
4.14 (Employee Benefits) and Section 4.21 (Financial Advisors); and (iii)
related to the Purchaser, set forth in Section 5.1 (Organization and Good
Standing) and Section 5.2 (Authorization of Agreement) (the specific
representations and warranties set forth in clauses (i), (ii) and (iii) the
“Fundamental Representations”).  Notwithstanding anything to the contrary in
this Section 9.1, the obligations under Section 9.2(a)(i) and Section 9.2(b)(i)
shall not
 
 
 
 
49

--------------------------------------------------------------------------------

 
 
 
terminate with respect to any matter as to which the Person to be indemnified
shall have given notice (stating in reasonable detail the basis of the claim for
indemnification, although the amount of such claim need not be fixed at such
time) to the indemnifying party in accordance with Section 9.3(a) before the
Release Date.
 
9.2 Indemnification.
 
(a) Subject to Sections 9.1 and 9.4, following the Closing, the Sellers hereby
agree to jointly and severally indemnify and hold the Purchaser and its
Affiliates (which, for the avoidance of doubt, after Closing shall include the
Company and Educationcity-US) and their respective directors, officers,
employees, equity holders, members, partners, agents, attorneys,
representatives, successors and assigns (collectively, the “Purchaser
Indemnified Parties”) harmless from and against, and pay to the applicable
Purchaser Indemnified Parties the amount of, any and all losses, liabilities,
claims, obligations, deficiencies, demands, judgments, damages (including
indirect, incidental and consequential damages), interest, fines, penalties,
claims, suits, actions, causes of action, assessments, awards, costs and
expenses (including reasonable costs of investigation and defense and attorneys’
and other professionals’ fees), or any diminution in value, whether or not
involving a third party claim (individually, a “Loss” and, collectively,
“Losses”) based upon, attributable to or resulting from:
 
(i) any breach or failure to be true of the representations or warranties made
by any Selling Party in this Agreement or in any Seller Document; or
 
(ii) any breach of any covenant or other agreement on the part of any Selling
Party under this Agreement or any Seller Document.
 
(b) Subject to Section 9.1 and 9.4, following the Closing, the Purchaser hereby
agrees to indemnify and hold the Sellers and their Affiliates and their
respective equity holders, directors, officers, employees, members, partners,
agents, attorneys, representatives, successors and permitted assigns
(collectively, the “Seller Indemnified Parties”) harmless from and against, and
pay to the applicable Seller Indemnified Parties the amount of, any and all
Losses based upon, attributable to or resulting from:
 
(i) any breach or failure to be true of any of the representations or warranties
made by the Purchaser in this Agreement or in any Purchaser Document; or
 
(ii) any breach of any covenant or other agreement on the part of the Purchaser
under this Agreement or any Purchaser Document.
 
(c) Notwithstanding anything to the contrary in Section 9.2, “Losses” shall not
include any item which would otherwise be a Loss, but: (i) which is fully
reserved against or specifically and fully taken into account in the calculation
of Final Working Capital; (ii) which arises as a result of any change in
legislation
 
 
 
 
50

--------------------------------------------------------------------------------

 
 
 
made after the Closing Date having a retrospective effect; or (iii) which arises
as a result of any change after the Closing Date of any accounting policy or
practice or in the accounting reference date of the Company or Educationcity-US
(other than as a result of a change to accounting policy or practice that should
have been made prior to the date of Completion pursuant to applicable law or
regulation) having a retrospective effect.  In addition, no Indemnifying Party
will be liable for a Loss to the extent that such Loss has already been fully
recovered in respect of another claim by the Indemnifying Party.
 
(d) The right to indemnification or any other remedy based on representations,
warranties, covenants and agreements in this Agreement, any Seller Document or
Purchaser Document shall not be affected by any investigation conducted at any
time, or any knowledge acquired (or capable of being acquired) at any time,
whether before or after the execution and delivery of this Agreement, with
respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant or agreement.  The waiver of any condition
based on the accuracy of any representation or warranty, or on the performance
of or compliance with any such covenant or agreements, will not affect the right
to indemnification or any other remedy based on such representations,
warranties, covenants and agreements.
 
9.3 Indemnification Procedures.
 
(a) A claim for indemnification for any matter not involving a third party claim
may be asserted, in each case, by notice to the party from whom indemnification
is sought; provided, however, that failure to so notify the indemnifying party
shall not preclude the indemnified party from any indemnification which it may
claim in accordance with this Article VIII, except to the extent that the
indemnifying party can demonstrate actual loss and prejudice as a result of such
failure.
 
(b) In the event that any Legal Proceedings shall be instituted or that any
claim or demand shall be asserted by any third party in respect of which
indemnification may be sought under Section 9.2 hereof (regardless of the
limitations set forth in Section 9.4) (“Third Party Claim”), the indemnified
party shall promptly cause written notice of the assertion of any Third Party
Claim of which it has knowledge which is covered by this indemnity to be
forwarded to the indemnifying party.  The failure of the indemnified party to
give reasonably prompt notice of any Third Party Claim shall not release, waive
or otherwise affect the indemnifying party’s obligations with respect thereto
except to the extent that the indemnifying party can demonstrate actual loss and
prejudice as a result of such failure. Subject to the provisions of this Section
9.3, the indemnifying party shall have the right, at its sole expense, to be
represented by counsel of its choice, which must be reasonably satisfactory to
the indemnified party, and to defend against, negotiate, settle or otherwise
deal with any Third Party Claim which relates to any Losses indemnified against
by it hereunder; provided that the indemnifying party shall have acknowledged in
writing to the indemnified party its unqualified obligation to
 
 
 
 
51

--------------------------------------------------------------------------------

 
 
 
indemnify the indemnified party for such Third Party Claim as provided
herein.  If the indemnifying party elects to defend against, negotiate, settle
or otherwise deal with any Third Party Claim which relates to any Losses
indemnified against by it hereunder, it shall within 10 Business Days of the
indemnified party’s written notice of the assertion of such Third Party Claim
(or sooner, if the nature of the Third Party Claim so requires) notify the
indemnified party of its intent to do so; provided that the indemnifying party
must conduct its defense of the Third Party Claim actively and diligently
thereafter in order to preserve its rights in this regard.  If the indemnifying
party elects not to defend against, negotiate, settle or otherwise deal with any
Third Party Claim which relates to any Losses indemnified against by it
hereunder, fails to notify the indemnified party of its election as herein
provided or contests its obligation to indemnify the indemnified party for such
Losses under this Agreement, the indemnified party may defend against,
negotiate, settle or otherwise deal with such Third Party Claim.  If the
indemnified party defends any such Third Party Claim, then the indemnifying
party shall reimburse the indemnified party for the expenses of defending such
Third Party Claim upon submission of periodic bills.  If the indemnifying party
shall assume the defense of any Third Party Claim, the indemnified party may
participate at his or its own expense, in the defense of such Third Party Claim;
provided, however, that such indemnified party shall be entitled to participate
in any such defense with separate counsel at the expense of the indemnifying
party if: (i) so requested by the indemnifying party to participate; or (ii) in
the reasonable opinion of counsel to the indemnified party, a conflict or
potential conflict exists between the indemnified party and the indemnifying
party that would make such separate representation advisable; and provided,
further, that the indemnifying party shall not be required to pay for more than
one such counsel (plus any appropriate local counsel) for all indemnified
parties in connection with any Third Party Claim.  Each party hereto agrees to
provide reasonable access to each other party to such documents and information
as may reasonably be requested in connection with the defense, negotiation or
settlement of any such Third Party Claim.  Notwithstanding anything in this
Section 9.3 to the contrary, the indemnifying party shall not, without the
written consent of the other party (which consent shall not be unreasonably
withheld or delayed), settle or compromise any Third Party Claim or permit a
default or consent to entry of any judgment unless: (x) the claimant (or
claimants) provides an unqualified release of the indemnified party and all of
its Related Persons from all liability in respect of the Third Party Claim; and
(y) the consideration for such settlement and release is solely monetary and
such monetary consideration is paid solely by the indemnifying party.  If the
indemnifying party makes any payment on any Third Party Claim, the indemnifying
party shall be subrogated, to the extent of such payment, to all rights and
remedies of the indemnified party to any insurance benefits or other claims of
the indemnified party with respect to such Third Party Claim.  The Sellers shall
not settle any Third Party Claim with respect to Taxes without the prior written
consent of Purchaser.
 
(c) After any final decision, judgment or award shall have been rendered by a
Governmental Body of competent jurisdiction and the expiration of the
 
 
 
 
52

--------------------------------------------------------------------------------

 
 
 
time in which to appeal therefrom, or a settlement shall have been consummated,
or the indemnified party and the indemnifying party shall have arrived at a
mutually binding agreement, in each case with respect to a Third Party Claim
hereunder, the indemnified party shall forward to the indemnifying party notice
of any sums due and owing by the indemnifying party pursuant to this Agreement
with respect to such matter and the indemnifying party shall pay all of such
remaining sums so due and owing to the indemnified party in accordance with
Section 9.5.
 
9.4 Limitations on Indemnification for Breaches of Representations and
Warranties
 
(a) An indemnifying Party shall not have any liability under Sections 9.2(a)(i)
or Sections 9.2(b)(i) hereof unless the aggregate amount of Losses incurred by
the indemnified parties and indemnifiable hereunder exceeds $500,000 and that
for the purposes of this calculation any individual Losses of less than $2,500
shall be ignored (provided, that claims of a similar nature or type shall be
aggregated for purposes of this threshold) (the “Basket”) and, in such event,
the indemnified party shall be entitled to seek indemnification for the full
amount of such Losses; provided that the Basket shall not apply to Losses
related to the failure to be true and correct or breach of any of the
Fundamental Representations.
 
(b) The Sellers shall not have any liability under Section 9.2(a)(i) for an
aggregate amount of Losses exceeding $6,250,000 (the “Cap”); provided that: with
respect to Losses related to the failure to be true and correct or breach of any
Fundamental Representation: (i) there shall be no Cap; and (ii) such Losses
shall not be included in any calculation of the aggregate amount of Losses for
purposes of determining whether or not the Cap has been exceeded.
 
(c) For purposes of determining the failure of any representations or warranties
to be true and correct or any breach thereof, the breach of any covenants or
agreements, and calculating Losses hereunder, any materiality or Material
Adverse Effect qualifications in the representations, warranties, covenants and
agreements shall be disregarded.
 
(d) If an Indemnifying Party pays in full the amount payable to the Indemnified
Party in respect of any Loss and the Indemnified Party or its Affiliates
subsequently recovers from a third party (including an insurer) an unconditional
and final payment which relates to the matter that gave rise to that Loss, the
Purchaser must notify the Indemnifying Party and: (i) if the amount paid by the
Indemnifying Party to the Indemnified Party is less than the amount recovered
from the third party (net of collection expenses, deductibles and taxes
associated with such recovery), the Indemnified Party shall pay the Indemnifying
Party an amount equal to the amount that the Indemnifying Party paid to the
Indemnified Party; or (ii) if the amount paid by the Indemnifying Party to the
Indemnified Party is more than the amount recovered from the third party (net of
collection expenses, deductibles and taxes associated with such recovery), the
Indemnified Party shall pay the Indemnifying
 
 
 
 
53

--------------------------------------------------------------------------------

 
 
 
Party an amount equal to the amount recovered from the third party (net of
collection expenses, deductibles and taxes associated with such recovery).
 
(e) The Purchaser shall cause the Company and Educationcity-US to take all steps
required by Law to avoid or mitigate any Loss.
 
(f) The Purchaser agrees that rescission shall not be available as a remedy for
the breach of this Agreement and agrees not to claim that remedy, except in the
case of claims based on fraud, intentional misrepresentation or willful
misconduct.
 
9.5 Indemnity Escrow.  On the date hereof, the Purchaser shall, on behalf of the
Sellers, pay to Wells Fargo N.A., as escrow agent for the Purchaser and the
Sellers (the “Escrow Agent”), in immediately available funds, to the account
designated by the Escrow Agent, an amount equal to $6,250,000 (together with
interest earned thereon the “Indemnity Escrow Amount”), in accordance with the
terms of this Agreement and the Escrow Agreement, which will be executed at the
Closing, by and among the Purchaser, the Sellers and the Escrow Agent (the
“Escrow Agreement”) in the form attached hereto as EXHIBIT A.  Any payment any
Seller is obligated to make to any Purchaser Indemnified Parties after the
rendering of a final decision, judgment or award of a Governmental Body of
competent jurisdiction pursuant to this Article IX or Article X or under the Tax
Deed shall be paid first, to the extent there are sufficient funds in the
Indemnity Escrow Amount, by release of funds to the Purchaser Indemnified
Parties from the Indemnity Escrow Amount by the Escrow Agent in accordance with
the terms of the Escrow Agreement, and shall accordingly reduce the Indemnity
Escrow Amount and, second, to the extent the Indemnity Escrow Amount is
insufficient to pay any remaining sums due, then the Sellers or Seller (as
applicable) shall be required to pay all of such additional sums due and owing
to the Purchaser Indemnified Parties by wire transfer of immediately available
funds within 5 Business Days after the date of such notice.  On the 12 month
anniversary of the Closing Date, the Escrow Agent shall release $3,125,000 to
the Sellers (by wire transfer of immediately available funds into the account of
the Sellers’ representative set forth on Schedule 2.1 (or as otherwise
designated in writing by the Sellers)) less: (i) any amount previously utilized
to pay any Purchaser Indemnified Party; and (ii) the amount of any claims for
indemnification by any Purchaser Indemnified Party asserted prior to such date
but not yet resolved.  The wire transfer to such account shall satisfy in full
the Escrow Agent’s obligation (if any) to release to the Sellers such
amount.  On the Release Date, the Escrow Agent shall release the remainder of
the Indemnity Escrow Amount (to the extent not utilized to pay any Purchaser
Indemnified Parties for any indemnification claims) to the Sellers (by wire
transfer of immediately available funds into the account of the Sellers’
representative set forth on Schedule 2.1 (or as otherwise designated in writing
by the Sellers), which wire transfer to such account shall satisfy in full the
Escrow Agent’s obligation (if any) to release to the Sellers such amount),
except that the Escrow Agent shall retain an amount (up to the total amount then
held by the Escrow Agent) equal to the amount of claims for indemnification
under this Article IX or Article X or claims under the Tax Deed asserted prior
to such date but not yet resolved (“Unresolved Claims”).  The Indemnity Escrow
 
 
 
 
54

--------------------------------------------------------------------------------

 
 
 
Amount retained for Unresolved Claims shall be released by the Escrow Agent (to
the extent not utilized to pay any Purchaser Indemnified Parties for any such
claims resolved in favor of such Purchaser Indemnified Parties) upon their
resolution in accordance with this Article IX or Article X or the Tax Deed and
the Escrow Agreement.
 
9.6 Tax Treatment of Indemnity Payments.  The Sellers and the Purchaser agree to
treat any indemnity payment made pursuant to this Article IX as an adjustment to
the Purchase Price for all Tax purposes.  If, notwithstanding the treatment
required by the preceding sentence, any indemnification payment under Article IX
(including this Section 9.6) is determined to be taxable to the Purchaser
Indemnified Parties, the Sellers shall also indemnify such Purchaser Indemnified
Parties for any Taxes incurred by reason of the receipt of such payment and any
Losses incurred by the such Purchaser Indemnified Parties in connection with
such Taxes (or any asserted deficiency, claim, demand, action, suit, proceeding,
judgment or assessment, including the defense or settlement thereof, relating to
such Taxes).
 
9.7 Exclusive Remedy.  Except for: (i) claims based on fraud, intentional
misrepresentation or willful misconduct; (ii) claims based on any breach of
Section 7.3 or Section 7.5; and (iii) claims for non-monetary injunctive relief
to enforce post-Closing covenants, the respective indemnifications and rights to
recover provided for in this Article IX shall be the sole and exclusive remedy
for Losses arising solely under this Agreement.
 
ARTICLE X
 
TAXES
 
10.1 U.S. Tax Matters.
 
(a) Tax Indemnification.  The Sellers hereby agree to be liable for and to
indemnify the Purchaser Indemnified Persons from and against, and pay to the
Purchaser Indemnified Persons any Losses arising out of, attributable to or
resulting from: (i) all income taxes of Educationcity-US: (A) for any taxable
period ending on or prior to the Closing Date; and (B) for the portion of any
Straddle Period (as defined below) ending at the close of business on the
Closing Date; (ii) all income taxes imposed on Educationcity-US, pursuant to
Treasury Regulation section 1.1502-6 (or any predecessor or successor thereof or
any analogous or similar provision under state, local or foreign Law) by reason
of their having been a member of a consolidated, combined, unitary or similar
group on or prior to the Closing Date; and (iii) the failure of any of the
representations or warranties contained in Section 4.8 to be true and correct in
all respects as of the Closing Date or the failure to perform any covenant with
respect to Taxes.
 
(b) Filing of Tax Returns; Payment of Taxes.
 
 
 
 
55

--------------------------------------------------------------------------------

 
 
 
 
 
(i) The Sellers shall timely file or cause to be timely filed, all Tax Returns
of or with respect to Educationcity-US required to be filed on or prior to the
Closing Date and shall pay or cause to be paid all Taxes shown due thereon.  The
Sellers shall provide the Purchaser with copies of such completed Tax Returns at
least 20 days prior to the due date for filing thereof, along with supporting
workpapers for the Purchaser’s review and approval.  The Sellers and the
Purchaser shall attempt in good faith to resolve any disagreements regarding
such Tax Returns prior to the due date for filing.  In the event that the
Sellers and the Purchaser are unable to resolve any dispute with respect to such
Tax Return at least 10 days prior to the due date for filing, such dispute shall
be resolved pursuant to Section 10.1(e), which resolution shall be binding on
the parties.
 
(ii) Following the Closing, the Purchaser shall cause to be timely filed all Tax
Returns of or with respect to Educationcity-US, and, subject to the right to
payment from the Sellers under Section 10.1(a), pay or cause to be paid all
Taxes shown due thereon.  To the extent any Taxes shown due on any Tax Return
described in the preceding sentence are subject to payment by the Sellers, the
Purchaser shall cause Educationcity-US to provide the Sellers with copies of
such completed Tax Returns at least 20 days prior to the due date for filing
thereof, along with supporting workpapers for the Sellers’ review and
approval.  The Sellers and the Purchaser shall attempt in good faith to resolve
any disagreements regarding such Tax Returns prior to the due date for
filing.  In the event that the Sellers and the Purchaser are unable to resolve
any dispute with respect to such Tax Return at least 10 days prior to the due
date for filing, such dispute shall be resolved pursuant to Section 10.1(e),
which resolution shall be binding on the parties.
 
(iii) Not later than 10 days prior to the due date for the payment of Taxes with
respect to any Tax Return which the Purchaser has the responsibility to cause to
be filed pursuant to Section 10.1(b)(ii), the Sellers shall pay to the Purchaser
the amount of Taxes, as reasonably determined by the Purchaser, owed by the
Sellers pursuant to Section 10.1(a).  No payment pursuant to this Section
10.1(b)(iii) shall excuse the Sellers from its indemnification obligation
pursuant to Section 10.1(a) if the amount of Taxes as ultimately determined (on
audit or otherwise) for the periods covered by such Tax Returns exceeds the
amount of the Sellers’ payment under this Section 10.1(b)(iii).
 
(c) Straddle Period Tax Allocation.  Educationcity-US shall, to the extent
permissible by applicable Law, close the taxable period of Educationcity-US as
of the close of business on the Closing Date.  If applicable Law does not permit
Educationcity-US to close its taxable year on the Closing Date or in any case in
which a Tax is assessed with respect to a taxable period which includes, but
does not end on, the Closing Date (a “Straddle Period”), the Taxes, if any,
attributable to a Straddle Period shall be allocated: (i) to the Sellers for the
period up to and including the close of business on the Closing Date; and (ii)
to the Purchaser for the period subsequent to the Closing Date.  Any allocation
of income or deductions required to determine any Taxes attributable to a
Straddle Period shall be made by means of a closing of the books and records of
Educationcity-US as of the Closing Date,
 
 
 
 
56

--------------------------------------------------------------------------------

 
 
 
provided that exemptions, allowances or deductions that are calculated on an
annual basis (including depreciation and amortization deductions) shall be
allocated between the period ending on the Closing Date and the period after the
Closing Date in proportion to the number of days in each such period.
 
(d) Tax Audits.
 
(i) If notice of any audit or administrative or court proceeding relating to the
Taxes of Educationcity-US (a “Tax Claim”) shall be received by either party for
which the other party may reasonably be expected to be liable pursuant to
Section 10.1(a), the notified party shall notify such other party in writing of
such Tax Claim; provided, however, that the failure of the notified party to
give the other party notice as provided herein shall not relieve such failing
party of its obligations under this Article X, except to the extent that the
other party is actually prejudiced thereby.
 
(ii) The Purchaser shall have the right to represent the interests of
Educationcity-US in any Tax Claim; provided, that with respect to a Tax Claim
that is subject to indemnification by the Sellers, the Purchaser will not enter
into a  settlement with respect thereto without Sellers’ consent, which consent
will not be unreasonably withheld.
 
(e) Disputes.  Any dispute as to any matter covered by this Section 10.1 shall
be resolved by an Independent Accountant.  The fees, costs and expenses of the
Independent Accountant’s review and report shall be allocated to and borne by
the Sellers, jointly and severally, and the Purchaser based on the inverse of
the percentage that the Independent Accountant’s determination (before such
allocation) bears to the total amount of the total items in dispute as
originally submitted to the Independent Accountant.  For example only and not by
way of expansion or limitation, should the items in dispute total in amount to
$1,000 and the Independent Accountant awards $600 in favor of the Sellers’
position, 40% of the costs would be borne by the Sellers, jointly and severally,
and 60% of the costs of its review would be borne by the Purchaser.  If any
dispute with respect to a Tax Return is not resolved prior to the due date of
such Tax Return, such Tax Return shall be filed in the manner which the party
responsible for preparing such Tax Return deems correct without prejudice to any
rights of the other party under this Agreement.
 
(f) Time Limits.  Any claim for indemnity under this Section 10.1 may be made at
any time prior to 60 days after the expiration of the applicable Tax statute of
limitations with respect to the relevant taxable period (including all periods
of extension, whether automatic or permissive).
 
(g) Exclusivity.  The indemnification provided for in this Section 10.1 shall be
the sole remedy for any claim in respect of Taxes of Educationcity-US, including
any claim arising out of or relating to a breach of Section 4.9.  In the event
of a conflict between the provisions of this Section 10.1, on the one hand, and
the provisions of Article X, on the other, the provisions of this Section 10.1
shall control.
 
 
 
 
57

--------------------------------------------------------------------------------

 
 
 
 
 
10.2 UK Tax Matters.  The Tax Deed shall have effect from and after the Closing.
 
ARTICLE XI
 
UNCONDITIONAL GUARANTEE
 
In consideration of the entry by the Sellers into this Agreement and the payment
by them of $1.00 (receipt of which is hereby acknowledged) the Guarantor hereby
unconditionally and irrevocably guarantees to the Sellers the due and punctual
performance and observance by the Purchaser, of all its obligations,
commitments, undertakings and indemnities under or pursuant to this
Agreement.  The liability of the Guarantor under this Agreement shall not be
released or diminished by any variation of the terms of this Agreement any
forbearance, indulgence, neglect or delay in seeking performance of the
obligations hereby imposed or any granting of time for such performance
 
11.1 The Purchaser’s Default.  Subject to the other terms and provisions of this
Agreement, if and whenever the Purchaser defaults for any reason whatsoever in
the performance of any obligation or liability undertaken or expressed to be
undertaken to the Sellers pursuant to this Agreement, the Guarantor shall
forthwith upon demand unconditionally perform (or procure performance of) and
satisfy (or procure the satisfaction of) the obligation or liability in regard
to which such default has been made in the manner prescribed by this Agreement
and so that the same benefits shall be conferred on the Sellers they would have
received if such obligation or liability had been duly performed and satisfied
by the Purchaser.
 
11.2 Continuing Guarantee.  This guarantee is to be a continuing guarantee and
accordingly is to remain in force until all the obligations etc. of the
Purchaser referred to in Section 11.1 shall have been performed or satisfied.
This guarantee is in addition to and without prejudice to and not in
substitution for any rights or security which the Sellers may now or hereafter
have or hold for the performance and observance of the obligations commitments
and undertakings of the Purchaser under or in connection with this Agreement
 
11.3 Legal Limitations.  As a separate and independent stipulation the Guarantor
agrees that any obligation expressed to be undertaken by the Purchaser
(including, without limitation, any moneys expressed to be payable under this
Agreement) which may not be enforceable against or recoverable from the
Purchaser by reason of any legal limitation, disability or incapacity on or of
the Purchaser or any other fact or circumstance (other than any limitation
imposed by this Agreement) shall nevertheless be enforceable against and
recoverable from the Guarantor as though the same had been incurred by the
Guarantor and the Guarantor were the sole or principal obligor in respect
thereof and shall be performed or paid by the Guarantor on demand.
 
 
 
 
58

--------------------------------------------------------------------------------

 
 
 
 
 
ARTICLE XII

 
MISCELLANEOUS
 
12.1 Expenses.  The Parties shall each bear their own expenses incurred in
connection with the negotiation and execution of this Agreement and each other
agreement, document and instrument contemplated by this Agreement and the
consummation of the transactions contemplated hereby and thereby, except that
the Purchaser will pay the reasonable out of pocket third party costs, fees and
expenses incurred by the Company directly in connection with the Audit and the
Q1 Financials.
 
12.2 Specific Performance.  Except as provided in Section 9.8, each Selling
Party acknowledges and agrees that the breach of this Agreement would cause
irreparable damage to the Purchaser and that the Purchaser will not have an
adequate remedy at law.  Therefore, the obligations of the Sellers under this
Agreement, including the obligation to sell the Purchased Shares to Purchaser,
shall be enforceable by a decree of specific performance issued by any court of
competent jurisdiction, and appropriate injunctive relief may be applied for and
granted in connection therewith.  Such remedies shall, however, be cumulative
and not exclusive and shall be in addition to any other remedies which any Party
may have under this Agreement or otherwise.
 
12.3 Submission to Jurisdiction; Consent to Service of Process.
 
(a) The Parties hereby irrevocably submit to the exclusive jurisdiction of any
federal or state court located within the State of New York over any dispute
arising out of or relating to this Agreement or any of the transactions
contemplated hereby and each Party hereby irrevocably agrees that all claims in
respect of such dispute or any suit, action proceeding related thereto may be
heard and determined in such courts.  The Parties hereby irrevocably waive, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such
dispute.  Each of the Parties agrees that a judgment in any such dispute may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
(b) Each of the Parties hereby consents to process being served by any Party to
this Agreement in any suit, action or proceeding by the delivery of a copy
thereof in accordance with the provisions of Section 12.6.
 
12.4 Entire Agreement; Amendments and Waivers.  This Agreement (including the
schedules and exhibits hereto, the Seller Documents and the Purchaser Documents)
represents the entire understanding and agreement between the Parties with
respect to the subject matter hereof.  This Agreement can be amended,
supplemented or changed, and any provision hereof can be waived, only by written
instrument making specific reference to this Agreement signed by the Party
against whom enforcement of any such amendment, supplement, modification or
waiver is sought.  No action taken pursuant to
 
 
 
 
59

--------------------------------------------------------------------------------

 
 
 
this Agreement, including without limitation, any investigation by or on behalf
of any Party, shall be deemed to constitute a waiver by the Party taking such
action of compliance with any representation, warranty, covenant or agreement
contained herein.  The waiver by any Party hereto of a breach of any provision
of this Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach.  No
failure on the part of any Party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such Party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.  All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.
 
12.5 Governing Law.  This Agreement, and all claims or causes of action or other
matters (whether in contract, tort or otherwise) that may be based upon, arise
out of or relate to this Agreement or the negotiation, execution or performance
of this Agreement or the consummation of any of the transactions contemplated
hereby, shall be governed by and construed in accordance with the laws of the
State of New York applicable to contracts made and performed in such State of
New York, excluding any conflict or choice of law rule or principle that might
otherwise refer construction or interpretation thereof to the substantive laws
of another jurisdiction.
 
12.6 Notices.  All notices and other communications under this Agreement shall
be in writing and shall be deemed given: (i) when delivered personally by hand
(with written confirmation of receipt); (ii) when sent by facsimile (with
written confirmation of transmission); or (iii) two Business Days following the
day sent by overnight courier (with written confirmation of receipt), in each
case at the following addresses and facsimile numbers (or to such other address
or facsimile number as a Party may have specified by notice given to the other
Parties pursuant to this provision):
 
If to the Sellers, to:


Matthew Drakard
Top Cottage
Stamford Road
Barnsdale
Rutland LE15 8AB


Simon Booley
9,  The Pines
Bushby
Leicester LE7 9RX


and


Thomas Morgan
371 Princess Park Manor
Royal Drive
London N11 3GX
 
 
 
 
60

--------------------------------------------------------------------------------

 
 
 
 
With a copy (which shall not constitute notice) to:


Coman and Anderson, P.C.
2525 Cabot Drive, Suite 300
Lisle, Illinois 60532
Facsimile: 630-428-2549
Attention: Daniel G. Coman


and


Solomon Taylor & Shaw
3 Coach House Yard
Hampstead High Street
London, NW3 1QF
Facsimile: (44) 207 794 7485
Attention: Raymond Taylor
 
If to Purchaser or Guarantor, to:


Archipelago Learning Holdings UK Limited
Archipelago Learning, Inc.
3400 Carlisle Street, Suite 345
Dallas, Texas 75204
Facsimile: (866) 515-9145
Attention: Chief Executive Officer


With a copy (which shall not constitute notice) to:
 
Weil, Gotshal & Manges LLP
100 Federal Street, 34th Floor
Boston, Massachusetts  02110
Facsimile:  (617) 772-8333
Attention:  Kevin J. Sullivan
 
12.7 Severability.  If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any law or public policy, all other
terms or provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party.  Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions
 
 
 
 
61

--------------------------------------------------------------------------------

 
 
 
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.
 
12.8 Binding Effect; Assignment.  This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns.  Nothing in this Agreement shall create or be deemed to create any
third party beneficiary rights in any person or entity not a party to this
Agreement except as provided below.  No assignment of this Agreement or of any
rights or obligations hereunder may be made by any Seller or the Purchaser (by
operation of law or otherwise) without the prior written consent of the other
Parties hereto and any attempted assignment without the required consents shall
be void; provided, however, that the Purchaser may assign this Agreement and any
or all rights or obligations hereunder (including, without limitation, the
Purchaser’s rights to seek indemnification hereunder) to any Affiliate of the
Purchaser or any Person from which it has borrowed money.  Upon any such
permitted assignment, the references in this Agreement to the Purchaser shall
also apply to any such assignee unless the context otherwise requires.
 
12.9 Non-Recourse.  No past, present or future director, officer, employee,
incorporator, member, partner, equity holder, Affiliate, agent, attorney or
representative of the Purchaser or its Affiliates shall have any liability for
any obligations or liabilities of the Purchaser under this Agreement or the
Purchaser Documents of or for any claim based on, in respect of, or by reason
of, the transactions contemplated hereby and thereby.
 
12.10 Other Definitional and Interpretive Matters.  Unless otherwise expressly
provided, for purposes of this Agreement, the following rules of interpretation
shall apply:
 
(a) Currency.  Any reference in this Agreement to “$” or “dollars” shall refer
to the currency of the United States of America.
 
(b) Gender and Number.  Any reference in this Agreement to gender shall include
all genders, and words imparting the singular number only shall include the
plural and vice versa.
 
(c) Headings.  The provision of a Table of Contents, the division of this
Agreement into Articles, Sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement.
 
(d) Herein.  The words such as “herein,” “hereinafter,” “hereof,” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires.
 
(e) Including.  The word “including” or any variation thereof means “including,
without limitation” and shall not be construed to limit any
 
 
 
 
62

--------------------------------------------------------------------------------

 
 
 
general statement that it follows to the specific or similar items or matters
immediately following it.
 
(f) Construction.  The language used in this Agreement shall be deemed to be the
language chosen by the Parties hereto to express their collective mutual intent,
and no rule of strict construction shall be applied against any Party.
 
12.11 Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.
 
[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
63

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Share Purchase Agreement
to be executed as of the date first written above.
 


 

  SELLERS:               
/s/  Matthew Drakard
 
MATTHEW DRAKARD

 
 
 
 
 
 
 
 
 
 
 
 

 



[Signature Page 1 of 5 to the EducationCity Share Purchase Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 



 


 

     
/s/  Simon Booley
 
SIMON BOOLEY

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
[Signature Page 2 of 5 to the EducationCity Share Purchase Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 



 

     
/s/  Thomas Morgan
 
THOMAS MORGAN

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page 3 of 5 to the EducationCity Share Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 

  ARCHIPELAGO LEARNING HOLDINGS UK LIMITED           
By:
/s/   Tim McEwen
 
Name:
Tim McEwen
 
Title:
Chief Executive Officer



 
 
 
 
 
 
 
 
 
 
 
 
 


 

[Signature Page 4 of 5 to the EducationCity Share Purchase Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 

 

  ARCHIPELAGO LEARNING, INC.          
By:
/s/   Tim McEwen
 
Name:
Tim McEwen
 
Title:
Chief Executive Officer

 
 
 
 
 
 
 
 
 
 
 
 
 


 







[Signature Page 5 of 5 to the EducationCity Share Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1
 
Sample Net Working Capital Calculation


 


 


 


 
Attached hereto.
 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.1
 
Sellers’ Representative’s Accounts, Purchased Shares Ownership andAllocation of
Consideration Securities




Account Details of the Sellers’ Representative:


Solomon Taylor & Shaw US Dollar Client Premium Account
Barclays Bank plc
Branch Details Barclays Hampstead
Sort code 20 36 16
Account no 53161566
Swift address – BARCGB22




Purchased Shares and Consideration Securities:


Name
Purchased Shares
Consideration Securities
Matthew Drakard
42
521,811
Simon Booley
42
521,811
Thomas Morgan
16
198,786




 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 7.6
 
Stay Bonuses
 
UK
First Name
Last Name
Bonus (£)
Gillian
Penrose
£6,099.60
Natalia
Milton
£6,670.80
Michael
Thompson
£6,528.00
Nicholas Phillip
Lomas
£5,508.00
Kathryn Joy
Marchant
£4,569.60
Hannah
McCarthy
£5,304.00
Matthew
Plant
£5,202.00
Khuram
Masood
£5,202.00
Bhupat
Daya
£4,896.00
Hetal
Vanmali
£3,876.00
Danielle
Barnetche
£4,692.00
Alexandra
Stewart
£4,590.00
Daniel
Merrison
£4,488.00
Amy Jayne
Gibbard
£4,386.00
Charlotte
Kennedy
£4,284.00
Alan Neil
Palmer
£4,182.00
Andrea
Frasca-Polara
£4,080.00
John Michael
White
£3,978.00
Mark
Pytlik
£3,774.00
John Morris
Welbourn-Smith
£3,672.00
James
Lison
£3,468.00
Gemma
Charles
£3,162.00
Julie Ann Tina
Whitmore
£3,060.00
Adam
Basey
£2,958.00
Amanda
McPherson
£2,856.00
Edmond
Leung
£2,754.00
Dean
Adams
£2,652.00
Andrew
Platt
£2,652.00
Helen
Munton
£2,652.00
Dean
Smith
£2,448.00
Tom
Bakker
£2,346.00
Kirsty
Fuller
£2,448.00
Oliver Yin-Kin
Leung
£2,142.00
Joanne Marie
O'Gorman
£1,938.00
Anna
Wood
£1,938.00
Sandra*
Ejarque Pellicer
£1,734.00
Christopher
Brown
£1,836.00
Charlotte
Fenton
£1,632.00
Ellen
Hartshorn
£1,530.00
Simon
Calderbank
£1,530.00
Kieran
Dwyer
£1,428.00
Daniel
Cresswell
£1,428.00
Jack
Ross
£1,428.00

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
First Name
Last Name
Bonus (£)
James
Bullock
£1,428.00
Duncan
Weir
£1,326.00
Jamie
Southerington
£1,224.00
Edward
Walsh
£1,122.00
Jessica
Edmonds
£1,020.00
Stuart
McPherson
£918.00
Michael
Fuller
£918.00
Andrew
Grindle
£918.00
Daniel
Wilkinson
£714.00
Sharon
Warr
£612.00
Harriet
Scott-Howes
£510.00
Olivia
Sayer
£510.00
James
Knowland
£510.00
Michelle
King
£510.00
David
McDonald
£408.00
Stephanie
Lee
£408.00
Allen
Samantha Jane
£204.00
Matthew
Frost
£306.00
Emma
Spry
£102.00



US
First Name
Last Name
Bonus ($) Ryan   Lovell   $ 4,896.00  
Jessica
Gant
  $ 4,590.00  
Bill
Feisler
  $ 3,978.00  
Camille
Johnson
  $ 2,754.00  
Denise
Clinton
  $ 2,754.00  
Patrick
Scianna
  $ 2,601.00  
Linda
Thomas
  $ 2,601.00  
Jamie
McIntyre
  $ 2,448.00  
Ryan
Witort
  $ 2,448.00  
Megan
Courtney
  $ 2,295.00  
Jose
Razo
  $ 1,989.00  
June
Martinez
  $ 1,836.00  
Jenna
Mills
  $ 1,836.00  
Jill
Riggs
  $ 1,836.00  
Ernest
Wells
  $ 1,683.00  
Frank
Tyse
  $ 1,530.00  
Clayton
Wheat
  $ 1,377.00  
Sharena
Flowers
  $ 1,071.00  
Angela
Freeman
  $ 8,109.00  
Matthew
Bocker
  $ 765.00  
Dylan
Coster
  $ 612.00  
Jessica
Linger
  $ 612.00  
Randy
Jones
  $ 612.00  
Emily
Matzelle
  $ 612.00  
Shaun
Payne
  $ 612.00  
Angie 
Liautaud
  $ 459.00  
Gary
Gauthier
  $ 306.00  


